       Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 1 of 50




                                    EXHIBIT 8
       Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 2 of 50




     123113394.3
       Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 3 of 50




                               ASSET PURCHASE AGREEMENT

                                          By and Among

               CAROL L. FOX, as Chapter 11 Trustee of St. Alexius Properties, LLC,
                St. Alexius Hospital Corporation # 1, and Success Healthcare 2, LLC,

                                               and

                     The Third Friday Total Return Fund, L.P. or its assignee

                                         (as “Purchaser”)




                                        Dated July 24, 2020




     123113394.3
       Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 4 of 50



                                  TABLE OF CONTENTS




                                            2
     123113394.3
       Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 5 of 50



                             INDEX OF SCHEDULES AND EXHIBITS

     Schedules

                               Description
      Schedule 1.4(c)          Owned Real Property
      Schedule 1.7(d)          Business Licenses
      Schedule 1.7(e)          Assigned Contracts
      Schedule 1.8(d)          Excluded Personal Property
      Schedule 1.8(e)          Excluded Intellectual Property
      Schedule 1.8(z)          Additional Excluded Assets
      Schedule 1.9(e)          Additional Transferred Obligations
      Schedule 1.11            Evaluated Contracts
      Schedule 2.3             Broker and Finder Fees and Commissions (Seller)
      Schedule 2.4             Legal Proceedings (Seller)
      Schedule 2.7             No Violation (Seller)
      Schedule 3.4             No Violation (Purchaser)
      Schedule 3.7             Legal Proceedings (Purchaser)
      Schedule 11.5            Allocation of Purchase Price


     Exhibits

                        Description                                              Status
      Exhibit 1.2       Escrow Agreement
      Exhibit 1.4(a)    General Assignment, Bill of Sale and Assumption of
                        Liabilities
      Exhibit 1.4(b)    Assignment and Assumption of Real Estate Leases
      Exhibit 1.4(c)    [TBD] Deeds
      Exhibit 1.4(h)    Limited Power of Attorney for use of DEA and Other
                        Registration Numbers, and DEA Order Forms
      Exhibit 1.7       Preliminary Title Report




                                                  3
     123113394.3
       Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 6 of 50



                                  ASSET PURCHASE AGREEMENT

             This Asset Purchase Agreement (the “Agreement”) is made and entered into as of this __
     day of__________, 2020 (the “Execution Date”), by and among Carol L. Fox (the “Seller”),
     solely in her capacity as Chapter 11 Trustee of St. Alexius Properties, LLC (“SAP”), St. Alexius
     Hospital Corporation # 1 (“SAHC”), and Success Healthcare 2, LLC (“SH2” and, together with
     SAP and SAHC, the “Debtors” and, each individually, a “Debtor”) (Seller and Debtor may be
     referred to herein collectively as “Seller”); and THE THIRD FRIDAY TOTAL RETURN FUND,
     L.P., a Delaware Limited partnership, or its assignee (“Purchaser”). Seller and Purchaser may be
     referred to herein collectively as the “Parties” and each individually, as a “Party”. Americore
     Holdings, LLC, a Delaware limited liability company (“AH”), is joining in this Agreement for
     purposes of Section 1.14.

                                                RECITALS

             A.      SAHC engages in the business of delivering acute care services to the public
     through the acute care hospital known as St. Alexius Hospital (the “Hospital”) and operates a
     school for the education and training of nursing students known as the Lutheran School of Nursing
     (the “Nursing School”). SAP owns and operates certain medical office buildings incident to the
     operation of the Hospital and Nursing School located at 3933 South Broadway, St. Louis, Missouri
     63118 (the “Broadway Property”) and 3535 South Jefferson Avenue, St. Louis, Missouri 63118
     (the “Jefferson Property” and, together with the Broadway Property, the “Properties”),
     respectively.

           B.      SAHC and SAP are wholly-owned subsidiaries of SH2, which, in turn, is a wholly-
     owned subsidiary of Americore Holdings, LLC (“Americore”).

              C.     On December 31, 2019 (the “Petition Date”), Americore and the Debtors filed
     voluntary petitions for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§
     101, et seq. (the “Bankruptcy Code”), in the United States Bankruptcy Court for the Eastern
     District of Kentucky (the “Bankruptcy Court”)—thereby commencing the bankruptcy cases
     styled In re Americore Holdings, LLC, case no. 19-61608-grs (the “Americore Chapter 11
     Case”), In re Success Healthcare 2, LLC, case no. 19-61609-grs (the “SH2 Chapter 11 Case”),
     In re St. Alexius Hospital Corporation #1, case no. 19-61610-grs (the “SAHC Chapter 11 Case”),
     and In re St. Alexius Properties, LLC, case no. 19-61611-grs (the “SAP Chapter 11 Case” and,
     together with the SH2 Chapter 11 Case and SAHC Chapter 11 Case, the “Chapter 11 Cases”).
     The Chapter 11 Cases are jointly administered under the Americore Chapter 11 Case.

             D.     On February 20, 2020, the Bankruptcy Court entered the Agreed Order Appointing
     Chapter 11 Trustee (the “Trustee Order”). By and through the Trustee Order, the Bankruptcy
     Court ordered the Office of the United States Trustee (the “U.S. Trustee”) to appoint a chapter 11
     trustee pursuant to Section 1104 of the Bankruptcy Code. On February 21, 2020, the U.S. Trustee
     appointed Seller as chapter 11 trustee of the Debtors in the Chapter 11 Cases.

            E.      On April 24, 2020, Seller filed the Trustee’s Motion for Entry of an Order: (I)
     Approving Bidding Procedures in Connection with the Sale of Substantially all of the Debtors’
     Assets (St. Alexius), (II) Establishing Procedures for the Assumption and/or Assignment by the


                                                     4
     123113394.3
       Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 7 of 50



     Trustee of Certain Executory Contracts and Unexpired Leases, (III) Approving the Form and
     Manner of Notice of Bidding Procedures, (IV) Setting Objection Deadlines, and (V) Granting
     Related Relief (the “Bidding Procedures Motion”). By and through the Bidding Procedures
     Motion, Seller sought approval of certain procedures for the sale of substantially all the Debtors’
     assets outside the ordinary course of business. On May 12, 2020, the Bankruptcy Court entered an
     order granting the Bidding Procedures Motion (the “Bidding Procedures Order”).1

            F.      On or before July 10, 2020, the Sellers will notice the scheduled hearing before the
     Bankruptcy Court currently set for July 29th at 9:00 a.m. to approve and authorize the sale of the
     Assets free and clear of all liens, claims and encumbrances pursuant to the terms of this agreement
     and a sale order of the Bankruptcy Court, which sale order shall be in form and substance
     reasonably acceptable to the Purchaser ( the “Sale Order”).

            G.      Subject to Bankruptcy Court approval of the transactions contemplated herein,
     Purchaser desires to purchase and acquire from Seller, and Seller desires to sell and assign to
     Purchaser (the “Sale”), the assets, rights and interests described in Section 1.7 below for the
     consideration and upon the terms and conditions set forth in this Agreement.

                                                    AGREEMENT

             NOW, THEREFORE, in consideration of the foregoing premises, which are hereby
     incorporated and made part of this Agreement, and the mutual promises and covenants contained
     in this Agreement, the receipt and sufficiency of such consideration are hereby acknowledged, and
     for their mutual reliance, the Parties hereto agree as follows:

                                     ARTICLE I
                           SALE AND TRANSFER OF ASSETS;
               CONSIDERATION; CLOSING; AND ALTERNATIVE TRANSACTION

             1.1   Purchase Price. Subject to the terms and conditions of this Agreement, the purchase
     price (“Purchase Price”) for the Purchased Assets (defined below) shall consist of a cash payment
     computed as follows:

                    (a)     Cash payments to Seller of $18,000,000.00 minus (i) $1,000,000.00
     received by Seller for 2020/2021 Residency Slots; minus (ii) assumption of Seller’s accrued and
     other paid time off, not to exceed $500,000.00, as of the Closing, to be provided only with respect
     to Hired Employees (as defined within this Agreement) in the form of credited vacation and PTO,
     subject to compliance with applicable laws and regulation; minus (iii) payment of Cure Costs
     associated with any Assigned Contracts and/or Assigned Leases and assumption of any assumed
     obligations as set forth herein (collectively, the “Cash Consideration”). The Purchase Price is
     exclusive of any additional fees, costs or expenses Purchaser is obligated to pay or reimburse under




     1Unless otherwise defined herein, any capitalized term shall have the meaning ascribed to such term in the Bidding
     Procedures Motion or, if not defined therein, under Section 101 of the Bankruptcy Code.


                                                             5
     123113394.3
       Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 8 of 50



     this Agreement. Pursuant to Section 11.5(b), 2 the Purchase Price shall be allocated among the
     Purchased Assets as provided on Schedule 11.5. For avoidance of doubt, Purchaser is acquiring
     all assets, as set forth below, as it relates to both the Jefferson and Broadway campuses.

             1.2    Deposit. Not later than three (3) business days after the Execution Date, Purchaser
     shall pay an amount equal to $1,000,000.00 the “Deposit”), by cashier’s check or wire transfer to
     First American Title Insurance Company, National Commercial Services, 420 S Orange Avenue,
     Suite 250, Orlando, FL 32801, Attn: Rachael Yenque (the “Escrow Agent”) pursuant to the
     Escrow Agreement attached hereto as Exhibit 1.2, as a deposit for the acquisition of the Purchased
     Assets. Purchaser shall pay all fees of the Escrow Agent (the “Escrow Fees”). Purchaser’s
     payment of the Escrow Fees shall be in addition to, and shall not be credited against or otherwise
     reduce, the Purchase Price. The Deposit shall be non-refundable in all events, except in the event
     that the Closing does not occur due to Purchaser’s or Seller’s termination of the Agreement
     pursuant to Sections 9.1(a), (c), (d), (f), (g), (h), (i), or (j). Upon Closing, the amount of the Deposit,
     less any unpaid amounts due and owing by Purchaser to Seller under this Agreement as of the
     Closing Date, shall be credited against the unpaid balance of the Purchase Price.

              1.3    Closing Date. The consummation of the Sale (the “Closing”) shall take place at
     [LOCATION] within five (5) business days following the entry of an order of the Bankruptcy
     Court approving the Sale; provided, however, the date on which the Closing occurs (as the
     “Closing Date”) shall occur not later than August 21, 2020, unless such deadline is extended by
     Seller, in her sole and absolute discretion and/or bankruptcy approval and has not been obtained.
     The Closing shall be deemed effective as of 12:01 a.m. Eastern time on the Closing Date (the
     “Effective Time”).

           1.4    Seller Deliverables at Closing. At or before the Closing, Seller shall deliver to
     Escrow Agent the following, duly executed by Seller where appropriate:

                     (a)    a Bill of Sale substantially in the form of Exhibit 1.4.(a) attached hereto (the
     “Bill of Sale”), duly executed by Seller with respect to the Assets:

                  (b)      Assignment and Assumption of the Tenant Leases (the “Tenant Lease
     Assignments”) in the form of Exhibit 1.4.(b) (if any), each duly executed by Seller (the “Assigned
     Leases”);

                    (c)   Quitclaim Deeds in the form of Exhibit 1.4(c) attached hereto with respect
     to the real property listed in Schedule 1.4(c) together with all plant, buildings, structures,
     installments, improvements, fixtures, betterments, additions, and permits (the “Owned Real
     Property”);

                  (d)   an Assignment of Purchased Contracts in the form of Exhibit 1.4(d) (the
     “Contract Assignment”).



     2Unless otherwise noted, any reference to “Section” or “Article” refer to the designated Section or Article of this
     Agreement.


                                                               6
     123113394.3
       Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 9 of 50



                   (e)   An Assignment of other Assumed Liabilities in the form of Exhibit 1.4(e)
     (the “General Assignment”)

                    (f)    the Interim Management Agreement, duly executed by Seller;

                    (g)    the Transition Services Agreement (the “Transition Services Agreement”)
     in form attached hereto as Exhibit 1.4(g), duly executed by Seller.

                    (h)    a certified copy of the Sale Order (defined below);

                    (i)    evidence of payment or escrowing of all Cure Costs (defined below);

                   (j)      to the extent not previously delivered to Purchaser, any contracts, licenses
     and permits with respect to the Owned Real Property, if any, together with any property files and
     records material to the operation and maintenance of the Owned Real Property in the possession
     of Seller;

                     (k)     commercially reasonable evidence that Seller has no outstanding liabilities
     associated with Seller’s Medicare Number with Center for Medicare and Medicaid Services
     (“CMS”) and the Seller’s Medicaid Number with the State of Missouri prior to closing or an order
     from the Bankruptcy Court finding that the Center for Medicare Services and Medicaid Numbers
     constitute a license transfer, however, nothing in this paragraph abrogates the Trustee’s sole
     discretion, in her business judgment, as to whether to enter into a settlement agreement related to
     this paragraph with either the Buyer or CMS/State of Missouri;

                    (l)      favorable original certificates of good standing, or comparable status, of
     each Debtor, issued by the respective states of incorporation of each Debtor, dated no earlier than
     a date which is fifteen (15) calendar days prior to the Closing Date;

                  (m)  Limited Power of Attorney for use of DEA and Other Registration
     Numbers, and DEA Order Forms, in the form of Exhibit 1.4(h) attached hereto (the “Power of
     Attorney”);

                     (n)    Certifications executed by Seller, pursuant to and in full compliance with
     Section 1445 of the Internal Revenue Code and the regulations issued thereunder, declaring that
     Seller is not a foreign corporation, foreign partnership, foreign trust or foreign estate, as those
     terms are defined in the Internal Revenue Code and Income Tax Regulations;

                    (o)     commercially reasonable evidence of the satisfaction and, if applicable,
     release of all Mandatory Payoff Liens, in the form of either an Order from Bankruptcy Court
     providing for the sale free and clear of all liens, claims, and encumbrances or UCC termination
     statements for any and all financing statements (which do not correspond to any Personal Property
     Lease) filed with respect to the Purchased Assets;

                     (p)    Titles to all motor vehicles included in the Purchased Assets, duly endorsed
     for transfer to Purchaser;

                    (q)    2019 Monthly Financial Statements;

                                                     7
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 10 of 50



                    (r)     Center for Medicare/Medicaid Services (“CMS”) Statement on behalf of
     the Department of Health & Human Services (“HHS”) and the State of Missouri that there is no
     successor liability related to the Provider Numbers, in the event that the CMS and Medicaid
     Provider Numbers are not determined to be licenses by the Bankruptcy Court if such statement is
     provided as set forth within Section 4.5.;

                    (s)     the Settlement Statement (defined below); and

                   (t)     any such other instruments, certificates, consents or other documents which
     Purchaser and Seller mutually deem reasonably necessary, or which First American Title Insurance
     Company (the “Title Company”) requires to carry out the transactions contemplated by this
     Agreement and to comply with the terms hereof.

            All closing documents required under Section 1.4 shall be delivered on a “As Is, Where Is”
     basis and without any representation or warranties (as provided in Section 1.12) and with no
     ongoing recourse to the Seller following the Closing Date, except for Seller’s obligations to pay
     the Cure Costs, if any, which shall survive the Closing.

            1.5     Purchaser Deliverables at Closing. At or before the Closing, unless otherwise
     provided in this Section 1.5, Purchaser shall deliver to Escrow Agent the following, duly executed
     by Purchaser where appropriate:

                     (a)    not later than one (1) business day before Closing, payment of the Cash
     Consideration subject to holdbacks as set forth within Section 1.1 and credits or plus payments to
     Sellers of all amounts as provided under Section 1.6 which funds shall be paid via cashier’s check
     or wire transfer to Escrow Agent per instructions provided by Seller;

                    (b)    a certificate of any officer or authorized agent of Purchaser certifying to
     Seller (a) compliance with Purchaser’s covenants set forth in this Agreement, (b) that Purchaser
     has obtained all material licenses, permits, certificates of need and authorizations from
     governmental agencies or governmental bodies that are necessary or required for completion of
     the transactions contemplated by this Agreement, and (c) that all of the conditions contained in
     Article VII have been satisfied except those, if any, waived in writing by Purchaser;

                    (c)     a duly executed certificate of an officer of Purchaser certifying to Seller (a)
     the incumbency of the officers of Purchaser on the Execution Date and on the Closing Date and
     bearing the authentic signatures of all such officers who shall execute this Agreement on behalf of
     the Purchaser and any additional documents contemplated by this Agreement and (b) the due
     adoption and text of the resolutions with respect to Purchaser authorizing the execution, delivery
     and performance of this Agreement and all additional documents contemplated by this Agreement,
     and that such resolutions have not been amended or rescinded and remain in full force and effect
     on the Closing Date;

                     (d)    favorable original certificate of good standing, or comparable status, of
     Purchaser, issued by the [_____________] Secretary of State dated no earlier than a date which is
     fifteen (15) calendar days prior to the Closing Date;

                    (e)     the Bills of Sale, executed by Purchaser;

                                                       8
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 11 of 50



                    (f)     the Real Estate Assignments, executed by Purchaser;

                    (g)     the Transfer Agreement, duly executed by Purchaser;

                   (h)     copies of all third party consents, if any, obtained by Purchaser in
     connection with the assumption and assignment to Purchaser of the Assigned Contracts;

                    (i)     the Power of Attorney, executed by Purchaser; and

                     (j)    Certifications executed by Seller, pursuant to and in full compliance with
     Section 1445 of the Internal Revenue Code and the regulations issued thereunder, declaring that
     Seller is not a foreign corporation, foreign partnership, foreign trust or foreign estate, as those
     terms are defined in the Internal Revenue Code and Income Tax Regulations;

                    (k)     the Settlement Statement; and

                     (l)     any such other instruments, certificates, consents or other documents which
     Purchaser and Seller mutually deem reasonably necessary, or which the Title Company requires
     to carry out the transactions contemplated by this Agreement and to comply with the terms hereof.

             1.6     Proration and Utilities. All items of income and expense listed below with respect
     to the Purchased Assets shall be prorated in accordance with the principles and the rules for the
     specific items set forth hereafter:

                      (a)    To the extent not otherwise prorated or provided for pursuant to this
     Agreement, at Closing, or as promptly as possible following the Closing, Purchaser and Seller
     shall prorate (as of the Effective Time), if applicable, real estate and personal property lease
     payments, real estate and personal property taxes, assessments and other similar charges against
     real estate (including any penalties and interest associated therewith), plus all other expenses which
     are normally prorated upon the sale of assets of a going concern. As to power and utility charges,
     “final readings” as of the Effective Time (or if not feasible, as of the calendar day immediately
     prior to the Effective Time) shall be ordered from the utilities; the cost of obtaining such “final
     readings,” if any, to be paid for by Purchaser. If the actual ad valorem tax bills have not been issued
     for the year or tax period in which the Closing occurs, then such proration shall be based on such
     ad valorem taxes billed for the prior year or tax period and, after the ad valorem tax bills for the
     year or tax period of Closing are received by either Purchaser or Seller, Purchaser and Seller shall
     adjust such proration, and any amount then owing shall be paid within twenty (20) business days
     of demand by the party entitled thereto.

                     (b)    Seller shall pay (a) the fees of any counsel representing it in connection with
     this transaction and (b) any transfer tax, documentary stamp tax or similar tax which becomes
     payable by reason of the transfer of the Owned Real Property. Purchaser shall pay (x) the fees of
     any counsel representing Purchaser in connection with this transaction; (y) premium for any title
     insurance policy and the costs of any endorsements thereto; and (z) any escrow fees incurred in
     the course of the transaction contemplated by this Agreement. Unless otherwise reimbursable or
     separately treated under the terms of this Agreement, all other costs and expenses incident to this
     transaction and the Closing shall be paid by the Party incurring same.


                                                       9
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 12 of 50



                      (c)    Rent and all other income and revenues from the Owned Real Property (the
     “Rental Revenues”) which have been collected by Seller as of the Closing Date shall be prorated.
     Purchaser will own and have the right to collect the Rental Revenues attributable to the period
     beginning on the Closing Date. All Rental Revenues attributable to the period prior to the Closing
     Date will remain the property of Seller, and Seller will be entitled to collect same for its own
     account prior to Closing, but not after; provided, however, that Purchaser will pay to Seller any
     such amounts actually received by Purchaser. Purchaser shall use commercially reasonable efforts
     during the six (6) month period immediately following Closing to collect and promptly remit to
     Seller rents or other amounts due Seller for the period prior to Closing. This provision shall survive
     the Closing of this Contract for a period of six (6) months.

                     (d)    No later than five (5) business days prior to the Closing, the Seller shall
     cause the Title Company to prepare and provide to Purchaser a draft settlement statement reflecting
     adjustments, prorations and credits provided for in this Agreement, including this Section 1.6 (the
     “Settlement Statement”). The parties shall confer in good faith to finalize such draft Settlement
     Statement and upon being finalized, shall be executed and delivered by the parties at (or prior to)
     Closing. The executed Settlement Statement shall be binding and conclusive, subject to manifest
     error. Any errors in the Settlement Statement shall be corrected within six (6) months following
     Closing.

                     (e)     Except as otherwise provided or limited by the provisions of this Section
     1.6, this Section 1.6 shall survive Closing.

             1.7      Transfer of Purchased Assets. For avoidance of doubt, Purchaser is acquiring all
     assets, as set forth below, relating to both the Jefferson and Broadway campuses including, without
     limitation, the Hospital and the Nursing School. Subject to Bankruptcy Court approval of this
     Agreement, satisfaction of any applicable provisions of the Bankruptcy Code, and the terms and
     conditions of this Agreement, on the Closing Date, Seller shall assign, transfer, convey and deliver
     to Purchaser, free and clear of all liens and encumbrances, other than Permitted Exceptions
     (defined below), and Purchaser shall acquire, all of Seller’s right, title and interest in and to only
     the following assets and properties, as such assets and properties shall exist on the Closing Date,
     such transfer being deemed to be effective at the Effective Time (collectively, the “Purchased
     Assets”):

                    (a)    all of the real property that is described in Schedule 1.4(c) (i.e., the Owned
     Real Property) owned by Debtors, including, without limitation, all improvements, fixtures and
     construction in progress located thereon, and all rights, privileges and easements appurtenant to
     any of the foregoing;

                      (b)    all of the tangible personal property owned by Debtors, or any of them, and
     currently located at the Owned Real Property, including all inventories and supplies, equipment
     (including all medical equipment, computers and other data processing equipment and related
     software), furniture, fixtures, machinery, vehicles, office furnishings, and leasehold improvements
     (collectively, the “Personal Property”), together with any express or implied warranty (if any) by
     the manufacturers or sellers of any item or component part thereof to the extent transferable and
     all maintenance records and other documents relating thereto, excluding any Personal Property
     described in Schedule 1.8(d);

                                                      10
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 13 of 50



                     (c)   all of the intangible personal property owned by Debtors, or any of them,
     including, without limitation, registered and unregistered trademarks, copyrights, and good will
     (collectively, the “Intellectual Property”), excluding any Intellectual Property described in
     Schedule 1.8(e);

                      (d)    all of Debtors’ rights, to the extent assignable or transferable, to all licenses,
     provider numbers, Medicare and Medicaid provider agreements, permits, approvals, applications,
     certificates of need, certificates of exemption, franchises, accreditations and registrations and other
     governmental licenses, permits or approvals issued to Seller with respect to the operation,
     development or expansion of the Healthcare Businesses (collectively, the “Licenses”), including,
     without limitation, the Licenses described in Schedule 1.7(d), except if the Purchaser elects, in its
     sole discretion, not to assume a License or have it assigned, other than the Medicare and Medicaid
     Provider Agreements, by written notice to Seller prior to Closing.

                    (e)    all of Seller’s interest in, to the extent assignable or transferrable, all
     contracts and agreements (including, but not limited to, purchase orders) that have been designated
     by Purchaser as an Assigned Contract, pursuant to Section 1.11 and appearing on Schedule 1.7(e);

                         (I)    all leasehold interests in and to any real property that is leased by
     Debtors, of any of them, as a tenant, including, without limitation, the leases described in
     Schedule 1.7(e);

                            (II)    all of Debtors’ interest, to the extent assignable or transferable, in
     and to all regulatory and/or statutorily compliant real property leases under which Debtors are the
     landlord, including, without limitation, that have been designated by Purchaser as an Assigned
     Lease as described in in Schedule 1.7(e);

                         (III) all of Debtors’ interest, to the extent assignable or transferable, in
     and to all personal property leases, including, without limitation, the leases described in
     Schedule 1.7(e);

                            (IV) all of Debtors’ interest, to the extent assignable or transferable, in
     and to any other contracts and agreements described in Schedule 1.7(e); and

                          (V)     to the extent assignable or transferable, all rights in all warranties of
     any manufacturer or vendor in connection with the Personal Property;

                    (f)     all of Seller’s interest in, from and after the Licensure Date, to the extent
     assignable or transferrable, the Hospital’s Medicare Provider Agreement (and provider number)
     and the Hospital’s Medicaid Provider Agreement (and provider number) (collectively, the
     “Medicare/Medicaid Agreements”);

                    (g)     all of Seller’s interest in, and all of Seller’s obligations due under from and
     after the Licensure Date, to the extent assignable or transferrable, in and to any of the Hospital’s
     managed care, pre-paid, capitated or other health plan agreements (collectively the “Managed
     Care Agreements”) that have been designated by Purchaser as an Assigned Contract pursuant to
     Section 1.11 (to the extent so designated, the “Transferred Managed Care Agreements”);


                                                        11
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 14 of 50



                     (h)    to the extent assignable or transferable, all inventories of supplies, drugs,
     food, janitorial, and office supplies and other disposables and consumables (i) located at the
     Hospital or (ii) used in operation of the Hospital (the “Inventory”) except as set forth in
     Section 1.8;

                    (i)     to the extent assignable or transferable, all rights in all warranties (including
     warranties of any manufacturer or vendor) of any manufacturer or vendor in connection with the
     Assets (including the personal Property) in favor of the Hospital or Seller;

                    (j)     to the extent assignable or transferrable, all of the following: intellectual
     property, operating manuals, files, and computer software with respect to the operations of the
     Hospital, including, without limitation, all patient records, medical records, employee records,
     billing records, financial records, equipment records, construction plans and specifications and
     medical and administrative libraries;

                    (k)     to the extent assignable or transferrable (and if leased, to the extent the
     associated lease is transferred hereunder), including any assignment which is made effective
     pursuant to the Sale Order where the consent of a third party is required pursuant to the terms of
     an applicable agreement but not obtained, all systems, servers, computers, hardware, firmware,
     middleware, telecom equipment, networks, data communications lines, routers, hubs, switches and
     all other information technology equipment and all associated documentation owned, leased or
     licensed by Seller and used by Seller with respect to the operations of the Hospital;

                 (l)    All CARES Act and any other special relief program funding related to
     COVID 19 received by the Hospital received post closing;

                     (m)    All accounts and interest thereupon, notes and interest thereupon and other
     receivables of Such Seller, including, without limitation, accounts, notes and other amounts
     receivable, disproportionate share payments and all claims, rights, interests and proceeds related
     thereto, including all accounts and other receivables and Seller Cost Report Settlements related
     thereto, in each case arising from the rendering of services or provisions of good, products or
     supplies to inpatients and outpatients at the Hospital of such Seller, billed and unbilled, recorded
     and unrecorded, for services, goods, products and supplies provided by Such Seller prior to the
     Effective Time, whether payable by Medicare, Medicaid, or any other payor (including an
     insurance company) or any healthcare provider or network or any fiscal intermediary of the
     foregoing, private pay patients, private insurance or by any other source (collectively, “Accounts
     Receivable”);

                     (n)     All rights, claims and causes of action of such Seller to the extent related to
     an/or to the extent arising out of the Accounts Receivable acquired by Purchaser at the closing;

                    (o)   All regulatory settlements, rebates, adjustments, refunds or group appeals,
     including without limitation, pursuant to all cost reports filed by Seller for payment or
     reimbursement for government payment programs and other payors with respect to periods after
     the signing date;




                                                       12
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 15 of 50



                     (p)     All transferrable unclaimed property of any Person in Seller’s possession as
     of the closing date, including, without limitation, property of which is subject to applicable escheat
     laws;

                     (q)     All rights, title and interest in and to the name “St. Alexius Hospital” and
     the “Lutheran School of Nursing” including any associated Hospital trademarks, service marks,
     registrations, registration applications, trade names, trade name registrations, logos, domain
     names, trade dress, copyrights, copyright registrations, website content, know-how trade secrets
     and the names associated with St. Alexius Hospital together with all rights to sue and recover
     damages for infringement, dilution, misappropriation or other conflict associated with any of the
     foregoing at the closing;

                    (r)     All goodwill of the Hospital evidenced by the Assets;

                    (s)    To the extent transferrable or assignable, Seller’s right or interest in the
     telephone and facsimile numbers used with respect to the operations of the Hospital;

                    (t)   To the extent assignable or transferable, Seller’s lock box account(s)
     associated with Medicare or Medicaid fee for service receivables (the “Lockboxes”) on or after
     the Licensure Date;

                    (u)     all of Debtors’ rights and obligations under any 2020/2021 Residency CAP
     Affiliation Agreement, 2020/2021 Master Agreement for Shared Rotational Arrangements, all
     existing provider agreements, and all other executory contracts and agreements identified by Seller
     or Debtors as essential to the continued operation of the Debtors, Hospital or Nursing School; and

                    (v)     all of Debtor’s rights and obligations as pertains to Lutheran School of
     Nursing;

                    (w)     other than Utility Deposits, all prepaid rentals, deposits, prepayments and
     similar amounts relating to the Assigned Contracts, which were made with respect to the operation
     of the Hospital or Nursing School (the “Prepaids”);

                    (x)    to the extent assignable or transferable, any other assets owned by Sellers
     which are not specifically described above in this Section 1.7 that are used primarily in the
     operation of the Hospital.

              As used herein, the term “Permitted Exceptions” means (i) the Transferred Obligations;
     (ii) liens for taxes not yet due and payable, subject to adjustment as provided in Section 1.6;
     (iii) zoning ordinances and other similar encumbrances affecting real property; and (iv) items
     appearing of record and identified in the pro forma policy related to the Owned Real Property
     prepared by Escrow Agent and attached hereto as Exhibit 1.7. For the avoidance of doubt, Seller,
     at its sole cost and expense, shall cause to be removed, at or prior to the Closing, any Schedule B
     exceptions appearing on the Title Commitment; provided, however, Seller’s obligations with
     respect to the foregoing shall be limited to the following: (x) delivery to the Escrow Agent of all
     items set forth in Section 1.4, including, but not limited to, a certified copy of the Sale Order, and
     (y) proration and payment of all real estate taxes and assessments in accordance with Section 1.6.
     Subject to Seller’s satisfaction of the foregoing obligations, any and all Schedule B exceptions

                                                      13
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 16 of 50



     appearing on the Title Commitment remaining on the Closing Date shall constitute Permitted
     Exceptions.

             1.8     Excluded Assets. Notwithstanding anything to the contrary in Section 1.7, Seller
     shall retain any and all interests, rights and other assets owned, directly or indirectly, by Debtors
     (or any of Debtors’ affiliates) that do not constitute Purchased Assets (collectively, the “Excluded
     Assets”), including, without limitation, the following:

                    (a)     cash, cash equivalents and short-term investments other than cash, cash
     equivalents and short-term investments titled in the name of the School of Nursing;

                     (b)     all intercompany receivables of Debtors with any of Debtors’ affiliates;

                    (c)      all of the tangible personal property owned by Debtors, or any of them, and
     currently located at the Owned Real Property listed on Schedule 1.8(c);

                    (d)     all of the intangible personal property owned by Debtors, or any of them,
     listed on Schedule 1.8(d);

                    (e)    all benefit plans of Debtors and the assets of all benefit plans of Debtors and
     any asset that would revert to the employer upon the termination of any benefit plan of Debtors,
     including, without limitation, any assets representing a surplus or overfunding of any benefit plan
     of Debtors;

                     (f)     all contracts that are not Assigned Contracts;

                    (g)     the portions of Prepaids, and other assets disposed of, expended or canceled,
     as the case may be, by Seller or Debtors after the Execution Date and prior to the Effective Time
     in the ordinary course of business;

                    (h)     assets owned by vendors of services or goods to the Hospital or Nursing
     School as set forth within Schedule 1.8(h);

                      (i)    assets owned by any third party, including, without limitation, non-Seller
     affiliates of the Debtors unless material to the business of the hospital, and set forth within schedule
     1.8(j).;

                     (j)     all of Debtors’ organizational or corporate record books, minute books and
     tax records;

                    (k)     all deposits made with any entity that provides utilities to the Owned Real
     Property (the “Utility Deposits”);

                     (l)     all deposits or other prepaid charges and expenses paid in connection with
     or relating to any other Excluded Assets and/or Excluded Liabilities;

                     (m)     all bank accounts of Debtors and Seller except as provided with Section 1.7;



                                                       14
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 17 of 50



                     (n)     all tax refunds and tax assets of Debtors, Debtors’ bankruptcy estate, or
     Seller;

                      (o)    all insurance policies and contracts and coverages obtained by Debtors or
     Seller, or listing Debtors or Seller as an insured party, a beneficiary or loss payee, including prepaid
     insurance premiums, and all rights to insurance proceeds under any of the foregoing, and all
     subrogation proceeds related to any insurance benefits arising from or relating to (i) Purchased
     Assets prior to the Effective Time or (ii) Excluded Assets, whether prior to or after the Effective
     Time;

                  (p)        any rights or documents relating to any Excluded Liability or other
     Excluded Asset;

                    (q)    the rights of Debtors or Seller to receive mail and other communications
     with respect to Excluded Assets or Excluded Liabilities;

                   (r)     all rights to confidentiality and privilege of Debtors or Seller as well as any
     writings and other items that are protected from discovery by the attorney-client privilege, the
     attorney work product doctrine or any other cognizable privilege or protection;

                    (s)    any rights or remedies provided to Seller under this Agreement and each
     other document executed in connection with the Closing and the actions necessary to complete the
     Sale of the Purchased Assets pursuant to this Agreement;

                     (t)     all claims, counterclaims and causes of action of Debtors or Debtors’
     bankruptcy estate (including parties acting for or on behalf of Debtors’ bankruptcy estates),
     including, without limitation, (i) causes of action arising out of any claims and causes of action
     under chapter 5 of the Bankruptcy Code, (ii) any claims, counterclaims and causes of action under
     applicable non-bankruptcy law (including claims, counterclaims and causes of action against any
     health plan or other third party payors related to services provided prior to the Effective Time),
     and (iii) any rights to challenge liens asserted against property of the Debtors’ bankruptcy estate
     (including, but not limited to, liens attaching to the Purchase Price paid to Seller), and the proceeds
     from any of the foregoing; and

                     (u)     any other assets identified in Schedule 1.8(u).

            For the avoidance of doubt, Purchaser is not acquiring any asset owned by any affiliate of
     Debtors unless specifically set forth within Section 1.9.

             1.9    Transferred Obligations. On and after the Closing Date, Purchaser shall be
     responsible for and agrees to discharge, perform and satisfy fully, on and after the Effective Time,
     the following liabilities and obligations (collectively, the “Transferred Obligations”):

                     (a)     the Assigned Contracts, subject to Seller’s payment of the Cure Costs;

                   (b)       the Secured Interests of Toby Mug Financing, LLC, estimated to be
     $1,549,849.93;


                                                       15
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 18 of 50



                    (c)     the Assigned Leases, subject to Seller’s payment of the Cure Costs;

                    (d)     all liabilities and obligations arising out of or relating to any act, omission,
     event or occurrence connected with the use, ownership or operation by Purchaser of the Purchased
     Assets on or after the Effective Time;

                      (e)    all unpaid non-delinquent real and personal property taxes, if any, that are
     attributable to the Purchased Assets after the Effective Time, subject to the prorations provided in
     Section 1.6;

                  (f)    all liabilities and obligations relating to utilities being furnished to the
     Owned Real Property, subject to the prorations provided in Section 1.6;

                    (g)     any other obligations and liabilities identified in Schedule 1.9(g) and

                    (h)     any obligations or liabilities Purchaser may desire or need to assume in
     order to have Certifications/Licenses/ Permits identified on Schedule 1.7 reissued to Purchaser, as
     well as any liabilities or obligations associated with Seller’s Medicare or Medicaid Provider
     Agreements, but only to the extent assumed by Purchaser and any Medicaid liabilities or
     obligations needed to support ongoing Disproportionate Share Medicaid Funding.

              1.10 Excluded Liabilities. Purchaser shall not assume or become responsible for any
     duties, obligations or liabilities of Seller that are not assumed by Purchaser pursuant to the terms
     of this Agreement, Assignments and the Bill of Sale. And Seller shall remain fully and solely
     responsible for any of all Seller’s debts, liabilities, contract obligations, expenses, obligations and
     claims of any nature whatsoever related to the Assets or the Hospital unless assumed by Purchaser
     under this Agreement, Assignments or Bill of Sale. Seller remains fully and completely responsible
     for any and all State and/or Federal Taxes of Seller at the time of closing. Purchaser is not assuming
     any liability associated with any and all State and/or Federal Taxes. Purchaser is not assuming any
     liabilities of Debtors related to the Purchased Assets, or the operation of the Hospital or Nursing
     School, and to the maximum extent permitted by law, shall not be deemed a successor to Debtors
     or Seller, or Debtors’ bankruptcy estates, by reason of any theory of law or equity with respect to
     any claims or liens against Debtors or the Purchased Assets, except for Permitted Exceptions
     (collectively, the “Excluded Liabilities”).

            1.11    Assumption and Assignment of Contracts and Leases.

                     (a)    Designation of Assigned Contracts. Seller is party to certain contracts and
     unexpired leases, including executory contracts and unexpired leases subject to assumption and
     assignment to Purchaser under Section 365 of the Bankruptcy Code, which are identified in
     Schedule 1.11 (collectively, all such contracts and leases, the “Evaluated Contracts”). Subject to
     Bankruptcy Court approval, as necessary, Seller shall assume and assign to Purchaser the
     Evaluated Contracts selected by Purchaser for assignment. Purchaser shall notify Seller in writing
     of which Evaluated Contracts are to be assumed and assigned pursuant to this Agreement
     (collectively, the “Assigned Contracts”) not later than 4:00 p.m. Eastern Time on July 22, 2020.
     To the extent subject to Section 365 of the Bankruptcy Code, all Evaluated Contracts that are not
     designated as Assigned Contracts (collectively, the “Rejected Contracts”) shall be rejected by
     Seller. For the avoidance of doubt, Purchaser shall have no obligation or liability as it relates to

                                                       16
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 19 of 50



     any Rejected Contract. The Seller shall file such motions in the Bankruptcy Court and take such
     other actions as are reasonably necessary to ensure that final and non-appealable orders are entered
     assuming and assigning the respective assigned contracts or assigned leases applicable to such
     Seller to purchase and rejecting the rejected contracts. With respect to each assigned lease, the
     Seller shall execute and deliver to Purchaser an Assignment and Assumption of Lease.
     Notwithstanding anything contrary set forth in this Agreement, the rejected contracts shall
     constitute part of the Excluded Assets pursuant to, and as defined, in this Agreement.

                     (b)     Cure Costs. Subject to Bankruptcy Court authorization and available funds,
     on or about the Closing Date, Seller shall pay or escrow an amount equal to the Cure Costs to each
     counterparty to an Assigned Contract so that each such Assigned Contract may be assumed by
     Seller and assigned to Purchaser in accordance with the provisions of Section 365 of the
     Bankruptcy Code. For purposes of this Agreement, “Cure Costs” means all amounts that must be
     paid and all obligations that otherwise must be satisfied, including pursuant to Sections
     365(b)(1)(A) and (B) of the Bankruptcy Code, in connection with the assumption and/or
     assignment of any Assigned Contract to Purchaser. The obligation of Seller to pay the Cure Costs,
     if not fully paid as of the Closing Date, shall survive the Closing. Seller may, in her discretion,
     discount the Purchase Price by the amount of any unpaid Cure Costs as of the Closing Date. If the
     Seller so elects, Purchaser shall assume all obligations for the payment of the unpaid Cure Costs.

                     (c)     Consents. Purchaser shall be entitled, but not obligated, to seek to obtain
     any consents required under the applicable contracts and leases in connection with Seller’s
     assumption and/or assignment to Purchaser of the Assigned Contracts. Seller shall not be obligated
     to undertake any efforts to assist Purchaser in obtaining any such consents. Purchaser’s failure to
     obtain any or all necessary consents as of the Closing Date shall not be a condition precedent to
     either Party’s obligation to consummate the Closing and perform all transactions contemplated by
     this Agreement; provided, however, in the event such consent is not obtained, the subject contract
     or lease shall no longer be an Assigned Contract and shall constitute an Excluded Asset under the
     terms of this Agreement.

            1.12    Disclaimer of Warranties; Release

                 (a)  THE PURCHASED ASSETS TRANSFERRED TO PURCHASER WILL
     BE SOLD BY SELLER AND PURCHASED BY PURCHASER IN THEIR PHYSICAL
     CONDITION AT THE EFFECTIVE TIME, “AS IS, WHERE IS AND WITH ALL FAULTS
     AND NONCOMPLIANCE WITH LAWS” WITH NO WARRANTIES, INCLUDING,
     WITHOUT LIMITATION, THE WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
     A PARTICULAR PURPOSE, SUITABILITY, USAGE, WORKMANSHIP, QUALITY,
     PHYSICAL CONDITION, OR VALUE, AND ANY AND ALL SUCH OTHER
     REPRESENTATIONS AND WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED,
     AND WITH RESPECT TO THE OWNED REAL PROPERTY, WITH NO WARRANTIES OF
     HABITABILITY OR FITNESS FOR HABITATION, INCLUDING, WITHOUT LIMITATION,
     THE LAND, THE BUILDINGS AND THE IMPROVEMENTS. ALL OF THE PROPERTIES,
     ASSETS, RIGHTS, LICENSES, PERMITS, PRIVILEGES, LIABILITIES, AND
     OBLIGATIONS OF SELLER INCLUDED IN THE PURCHASED ASSETS AND THE
     TRANSFERRED OBLIGATIONS ARE BEING ACQUIRED OR RECEIVED “AS IS, WHERE
     IS” ON THE CLOSING DATE AND IN THEIR PRESENT CONDITION, WITH ALL FAULTS.

                                                     17
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 20 of 50



     ALL OF THE TANGIBLE ASSETS SHALL BE FURTHER SUBJECT TO NORMAL WEAR
     AND TEAR AND NORMAL AND CUSTOMARY USE OF THE INVENTORY AND
     SUPPLIES IN THE ORDINARY COURSE OF BUSINESS UP TO THE EFFECTIVE TIME.

                      (b)     Purchaser acknowledges that Purchaser has examined, reviewed and
     inspected all matters which in Purchaser’s judgment bear upon the Purchase Price, the Purchased
     Assets, the Seller, the Debtors, the Hospital, the Nursing School, the businesses of the Hospital or
     Nursing School and their value and suitability for Purchaser’s purposes and, in addition to the
     representations and warranties of Seller in Article II, is relying solely on Purchaser’s own
     examination, review and inspection of the Purchased Assets, Assigned Contracts, Transferred
     Obligations, and all other aspects of the transactions contemplated by this Agreement. Except with
     respect to any obligations of Seller to pay the Cure Costs, Purchaser hereby releases Seller, Debtors
     and their affiliates from all responsibility and liability regarding the condition, valuation, salability
     or utility of the businesses of the Hospital and Nursing School and the Purchased Assets, or their
     suitability for any purpose whatsoever. Purchaser further acknowledges that the representations
     and warranties of Seller contained in Article II of this Agreement are the sole and exclusive
     representations and warranties made by Seller to Purchaser (including with respect to the Hospital,
     the Nursing School, the Purchased Assets, the Assigned Contracts, and the Transferred
     Obligations) and shall expire, and be of no further force or effect, at the Closing

             1.13    Title and Survey.

                     (a)     Seller shall deliver to Purchaser, on the Effective Date, a copy of any
     existing owner’s title insurance policy. Seller shall cause First American Title Insurance Company
     National Commercial Services, 420 S Orange Avenue, Suite 250, Orlando, FL 32801, Attn:
     Rachael Yenque (the “Title Company”), to issue to Purchaser, at Purchaser’s expense, a fee
     owner’s title insurance commitment (the “Commitment”) in the amount of the portion of the
     Purchaser Price allocated to the Owned Real Property, together with any endorsements to be paid
     by Purchaser at Closing. The Commitment shall show Seller to be vested with insurable fee simple
     title to the Real Property, free and clear of all liens, encumbrances, covenants, conditions,
     restrictions, rights-of-way, easements and other matters affecting title, except the Permitted
     Exceptions.

                    (b)     Seller shall deliver to Purchaser, on the Effective Date, a copy of any
     existing survey it may have in its possession. Purchaser may order, at Purchaser’s expense, a
     survey certified to Purchaser and Title Company (the “Survey”). If the Survey shall reflect any
     encroachments, overlaps, unrecorded easements or similar rights in third parties, or any other
     adverse matters not specifically provided for in this Agreement, then the same shall be deemed
     Title Defects.

                   (c)   Purchaser shall have until    ________, 2020 (the “Title Exam Period”)
     to examine the Commitment and the Survey for Title Defects (defined below).

                            (I)   If Purchaser finds title to be defective, Purchaser shall, no later than
     the end of such Title Exam Period, notify Seller in writing specifying the title defect(s) (“Title
     Defect(s)”). If Purchaser fails to give Seller written notice of any Title Defects before the
     expiration of the Title Exam Period, the defects (if any) shown in the Commitment or Survey to


                                                        18
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 21 of 50



     which objection has not been given shall be deemed to be waived as title objections to closing this
     transaction.

                            (II)     If Purchaser has given Seller timely written notice of Title Defect(s)
     and the Title Defect(s) render the title other than as represented or required in this Agreement,
     Seller may cause such Title Defect(s) to be cured by the Closing Date. Seller may (but shall not be
     required to) remove by payment, bonding, or bring suit to cure any Title Defect or to buy-out or
     settle any other claim or lien against the Property.

             1.14 Alternative Purchase of Shares. Purchaser may elect, at Purchaser’s sole discretion,
     in lieu of an asset purchase under this Agreement, to purchase all of the issued and outstanding
     limited liability company membership interests of SAP and SH2 and all of the issued and
     outstanding shares of stock of SAHC (collectively, the “Equity Purchase”) for amount of the
     Purchase Price. Purchaser would be entitled to make such election by giving notice of such
     election to Seller at any time up to and including three days before the Closing Date. In the event
     that such election is made, at the Closing, the sole member of SAP and SH2 would transfer and
     assign to Purchaser, at the Closing all of the issued and outstanding limited liability company
     membership interests of SAP and SH2, respectively, and the sole shareholder of SAHC would
     transfer and assign to Purchaser, at the Closing, all of the issued and outstanding shares of stock
     of SAHC, and all of such transfers and assignments will be free and clear of all liens, claims,
     encumbrances, and restrictions on transfer. The sole member of SAP and SH2, and the sole
     shareholder of SAHC, will provide to Purchaser at the Closing a certificate containing reasonable
     and customary representations regarding sales of equity interests including, without limitation, that
     there are no options, warrants or other rights or obligations to purchase membership interests or
     shares, as the case may be, in any of SAP, SH2 or SAHC. The Closing would be subject to the
     satisfaction of the conditions precedent in Articles VI, VII, and VIII of this Agreement except for
     such conditions that are not, by their nature, applicable to an Equity Purchase. The Closing would
     also be subject to the condition, and the representation by Seller and AH, that SAP, SH2 and
     SAHC, at the time of the Closing, own and hold all of the assets that are defined above as the
     Purchased Assets free and clear of all liens and encumbrances other than Permitted Exceptions)
     and Excluded Liabilities. The Purchase Price would be paid at the Closing in the same manner as
     set forth in this Agreement above.

                                      ARTICLE II
                       REPRESENTATIONS AND WARRANTIES OF SELLER

             2.1    Authorization. Subject to Bankruptcy Court approval and any necessary third party
     consents, Seller has all necessary power and authority to execute and enter into this Agreement
     and to carry out the transactions contemplated hereby.

             2.2     Binding Agreement. This Agreement has been duly and validly executed and
     delivered by Seller and, assuming due and valid execution by Purchaser, this Agreement
     constitutes a valid and binding obligation of Seller enforceable in accordance with its terms subject
     to (a) applicable bankruptcy, reorganization, insolvency, moratorium and other laws affecting
     creditors’ rights generally from time to time in effect (including, without limitation, approval of
     the Agreement and Sale by the Bankruptcy Court) and (b) limitations on the enforcement of
     equitable remedies.

                                                      19
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 22 of 50



             2.3     Brokers and Finders. Except as set forth on Schedule 2.3, neither Seller, Debtors
     nor any affiliates, nor any officer or director thereof, have engaged or incurred any liability to any
     finder, broker or agent in connection with the transactions contemplated hereunder. Purchaser shall
     have no obligation or liability with respect to any finder, broker or agent set forth on Schedule 2.3.

             2.4     Financial Statements

                    (a)     Seller will provide to Purchaser (i) the unaudited balance sheets of the Seller
     as of June 30, 2020 and (ii) unaudited income statements of the Seller for the six-month period
     ending June 30, 2020 (iii) unaudited financial statements for the years 2019 and through June 30,
     2020 (collectively, the “Historical Financial Statements”);

                     (b)     The income statements contained in the Historical Financial Statements
     present, fairly in all material respects the results of the operations of the Sellers as of and for the
     periods covered therein and the balance sheets contained in the Historical Financial Statements (i)
     are true, complete and correct in all material respects and (ii) present, fairly in all material respects
     the financial condition of the Seller as of the date indicated thereon.

             2.5    Legal Proceedings. Except as described on Schedule 2.5, or as filed in the
     Bankruptcy Court, to Seller’s actual knowledge there are no claims, proceedings or investigations
     asserted against Debtors or Seller and pending or, to the best knowledge of Seller, threatened
     against Debtors or Seller before any court or governmental body (whether judicial, executive or
     administrative) in which an adverse determination would adversely affect Seller’s ability to
     consummate the transactions contemplated hereby.

             2.6     Condemnation. To Seller’s actual knowledge, no condemnation proceedings
     relating to the Owned Real Property are pending or, to Seller’s knowledge, threatened, and Seller
     has not received written notice of any condemnation proceedings related to the Owned Real
     Property.

             2.7     OFAC. Seller represents and warrants that (a) Seller (i) is not currently identified
     on the Specially Designated Nationals and Blocked Persons List maintained by the Office of
     Foreign Assets Control, Department of the Treasury (“OFAC”) or on any other similar list
     maintained by OFAC pursuant to any authorizing statute, executive order or regulation
     (collectively, the “List”), (ii) is not a person or entity with whom a citizen of the United States is
     prohibited to engage in transactions by any trade embargo, economic sanction, or other prohibition
     of United States law, regulation, or Executive Order of the President of the United States, and (iii)
     is not an Embargoed Person (as hereinafter defined), (b) to Seller’s actual knowledge, none of the
     funds or other assets of Seller or Debtors constitute property of, or are beneficially owned, directly
     or indirectly, by any Embargoed Person, and (c) to Seller’s actual knowledge, no Embargoed
     Person has any interest of any nature whatsoever in Debtors, or any of them (whether directly or
     indirectly). The term “Embargoed Person” means any person, entity or government subject to
     trade restrictions under United States law, including but not limited to, the International
     Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the Enemy Act, 50
     U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated thereunder.




                                                        20
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 23 of 50



             2.8   No Violations. Except as set forth on Schedule 2.8, and other than any action or
     proceeding brought in the Bankruptcy Court, to Seller’s actual knowledge, no Debtor has received
     any written notice from a governmental agency of any uncured violations of any federal, state,
     county or municipal law, ordinance, order, regulation or requirement affecting the Purchased
     Assets.

            2.9     Tax Appeals. To Seller’s actual knowledge, no tax appeals initiated by any Debtor
     are pending or have been filed with respect to any of the Owned Real Property. Seller has not
     received from any governmental authority or other entity having authority to impose such
     assessments, any written notice of actual or threatened special assessments or reassessments of the
     Owned Real Property.

             2.10 Seller’s Knowledge. Seller is a court-appointed fiduciary for Debtors and provides
     the foregoing representations and warranties solely in her capacity as Chapter 11 Trustee of the
     Debtors. In providing the representations and warranties set forth in this Article II, Seller has relied
     upon the books and records, bankruptcy filings, and documentation created and maintained by the
     Debtors, as well as other disclosures, documentation and information provided by Debtors and
     individuals and entities associated or affiliated with Debtors. Seller cannot warrant the accuracy
     or completeness of any such documentation, disclosures or information. Purchaser acknowledges
     and agrees that Seller has not and is not obligated to independently research, confirm or verify the
     accuracy or completeness of any information or documentation forming the basis, in whole or in
     part, for any of the representations and warranties set forth in this Article II. Any and all
     representations and warranties set forth in this Article II, as well as the exhibits and schedules
     referenced in this Article II, are premised upon the actual knowledge or understanding of Seller as
     of the Execution Date. No constructive or imputed knowledge shall be attributed to Seller, or any
     individual or entity acting for or on behalf of Seller, by virtue of any position held, relationship to
     any other individual or entity, or for any other reason.

             2.11 Personnel. Seller has provider Purchaser with a complete list of names, positions
     and current annual salaries or wage rates and scheduled bonus and the accrued paid time off pay
     of all employees of Seller, as of June 1, 2020, whether such employees are full time employees,
     part time employees, on short term or long term disability or on leave of absence pursuant to
     Seller’s policies or applicable law (the “Hospital Employees”) and indicating whether the
     Hospital Employee is full time or part time. Seller shall provide an updated list to Purchaser no
     later than five (5) Business Days before the date scheduled for the Closing.

            2.12 Insurance. Sellers have provided Purchaser with a list of all material insurance
     maintained by Seller with respect to the Assets and the Businesses, as of the Signing Date.

             2.13 Accounts Receivable. To the knowledge of Seller, all Accounts Receivable
     including in the Assets at Closing result from the bona fide provision of products or services in the
     ordinary course of business. All proceeds of Sellers’ Accounts Receivables are currently deposited
     either electronically or manually, into those bank accounts provided to Purchaser in Seller’s
     electronic data room.

           2.14 Payor Contracts. To the knowledge of Sellers, and subject to Section 365 of the
     Bankruptcy Code, Seller has provided Purchaser with a complete list of all written contracts with


                                                       21
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 24 of 50



     private third party payors including insurance companies and HMO. Seller has provided Purchaser
     with a true and correct copy of all material Payor Contracts known to the Seller.

                                    ARTICLE III
                   REPRESENTATIONS AND WARRANTIES OF PURCHASER

            As an inducement to Seller to enter into this Agreement and to consummate the transactions
     contemplated by this Agreement, Purchaser hereby represents and warrants to Seller, as of the
     Execution Date and as of the Closing Date, as to the following:

             3.1     Authorization. Purchaser has full corporate power and authority to enter into this
     Agreement and to carry out the transactions contemplated hereby. All corporate and other actions
     required to be taken by Purchaser to authorize the execution, delivery and performance of this
     Agreement, all documents executed by Purchaser which are necessary to give effect to this
     Agreement, and all transactions contemplated hereby, have been duly and properly taken or
     obtained by Purchaser. No corporate or other action on the part of Purchaser is necessary to
     authorize the execution, delivery and performance of this Agreement, all documents necessary to
     give effect to this Agreement, and all transactions contemplated hereby. The person signing this
     Agreement on behalf of Purchaser is duly authorized to do so.

             3.2    Binding Agreement. This Agreement has been duly and validly executed and
     delivered by Purchaser and, assuming due and valid execution by Seller, this Agreement
     constitutes a valid and binding obligation of Purchaser enforceable in accordance with its terms
     subject to (a) applicable bankruptcy, reorganization, insolvency, moratorium and other laws
     affecting creditors’ rights generally from time to time in effect, and (b) limitations on the
     enforcement of equitable remedies.

             3.3   Organization and Good Standing. Purchaser is a Delaware Limited Liability
     Company duly organized, validly existing and in good standing under the laws of the State of
     Delaware and is or will be duly authorized to transact business in the State of Missouri, and has
     full power and authority to own, operate and lease its properties and to carry on its business as
     now conducted, and as envisioned following the consummation of the transactions contemplated
     in this Agreement.

             3.4     No Violation. Except as set forth in Schedule 3.4, neither the execution and delivery
     by Purchaser of this Agreement nor the consummation of the transactions contemplated hereby
     nor compliance with any of the material provisions hereof by Purchaser will (a) violate, conflict
     with or result in a breach of any material provision of the Articles of Incorporation, Bylaws or
     other organizational documents of Purchaser or any contract, lease or other instrument by which
     Purchaser is bound; (b) require any approval or consent of, or filing with, any governmental agency
     or authority, or if any approval, consent or filing is required, such requirement has been fully
     satisfied and no further authorizations, contents or filings shall be required to consummate the
     transactions contemplated by this Agreement; (c) violate any law, rule, regulation or ordinance to
     which Purchaser is or may be subject; or (d) violate any judgment, order or decree of any court or
     other governmental agency or authority to which Purchaser is subject.




                                                      22
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 25 of 50



             3.5     Brokers and Finders. Neither Purchaser nor any affiliate thereof nor any officer or
     director thereof has engaged any finder or broker in connection with the transactions contemplated
     hereunder.

            3.6     Representations of Sellers. Purchaser acknowledges that it is purchasing the
     Purchased Assets on an “AS IS, WHERE IS” basis without any representations or warranties,
     except as expressly provided herein (as more particularly described in Section 1.12), and that
     Purchaser is not relying on any representation or warranty (expressed or implied, oral or otherwise)
     made by or on behalf of Seller, other than as expressly set forth in this Agreement.

              3.7    Legal Proceedings. Except as described on Schedule 3.7, there are no claims,
     proceedings or investigations pending or, to the best knowledge of Purchaser, threatened relating
     to or affecting Purchaser or any affiliate of Purchaser before any court or governmental body
     (whether judicial, executive or administrative) in which an adverse determination would adversely
     affect Purchaser’s ability to consummate the transactions contemplated hereby. Neither Purchaser
     nor any affiliate of Purchaser is subject to any judgment, order, decree or other governmental
     restriction specifically (as distinct from generically) applicable to Purchaser or any affiliate of
     Purchaser which would adversely affect Purchaser’s ability to consummate the transactions
     contemplated hereby.

             3.8     No Knowledge of Seller’s Breach. Neither Purchaser nor any of its affiliates has
     knowledge of any breach of any covenant, representation or warranty by Seller or of any condition
     or circumstance that would give Purchaser a right to terminate this Agreement. If information
     comes to Purchaser’s attention on or before the Closing Date (whether through Seller or otherwise
     and whether before or after the Execution Date) which indicates that Seller breached any of her
     covenants, representations, warranties or any other provision or condition under this Agreement,
     then, subject to Section 9.1(c), the effect shall be as if the covenants, representations and warranties
     or any other provision or condition of this Agreement had been modified in accordance with the
     actual state of facts existing prior to the Effective Time; provided, that Purchaser must promptly
     notify Seller if any such breach comes to its attention on or before the Closing Date, and
     Purchaser’s failure to notify Seller shall constitute a waiver by Purchaser of Seller’s breach, if any,
     of any covenant, representation or warranty or any other provision of this Agreement or any
     ancillary agreements entered into pursuant to this Agreement.

            3.9    Ability to Perform. Purchaser has and will have immediately available funds in
     cash, which are sufficient to pay the Purchase Price to be paid at Closing and to pay any other
     amounts payable pursuant to this Agreement and to consummate the transactions contemplated by
     this Agreement. Purchaser has provided Seller with sufficient evidence of Purchaser’s financial
     capacity.

             3.10 Solvency. Purchaser is solvent and Purchaser will not be rendered insolvent as a
     result of any of the transactions contemplated by this Agreement. For purposes hereof, the term
     “solvency” means that: (a) the fair salable value of Purchaser’s tangible assets is in excess of the
     total amount of its liabilities (including, for purposes of this definition, all liabilities, whether or
     not reflected on a balance sheet prepared in accordance with generally accepted accounting
     principles, and whether direct or indirect, fixed or contingent, secured or unsecured, and disputed
     or undisputed); (b) Purchaser is able to pay its debts or obligations in the ordinary course of

                                                       23
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 26 of 50



     business as they mature; and (c) Purchaser has capital sufficient to carry on its businesses and all
     businesses which it is about to engage.

             3.11 Investigation. As of the Closing Date, Purchaser has been afforded reasonable
     access to, and has been provided adequate time to review, the books, records, information,
     operations, facilities and personnel of Debtors for purposes of conducting a due diligence
     investigation of Debtors and the Purchased Assets. Purchaser has completed all of its due diligence
     of Debtors and the Purchased Assets and this Agreement is not subject to any further due diligence
     of Debtors or the Purchased Assets, including, without limitation, the Hospital and Nursing School,
     by Purchaser.

             3.12 OFAC. Purchaser and, to Purchaser’s actual knowledge, each person or entity
     owning an interest in Purchaser (i) is not currently identified on the Specially Designated Nationals
     and Blocked Persons List maintained by the OFAC and/or on any other similar List, (ii) is not a
     person or entity with whom a citizen of the United States is prohibited to engage in transactions
     by any trade embargo, economic sanction, or other prohibition of United States law, regulation, or
     Executive Order of the President of the United States, and (iii) is not an “Embargoed Person”, to
     Purchaser’s actual knowledge, none of the funds or other assets of Purchaser constitute property
     of, or are beneficially owned, directly or indirectly, by any Embargoed Person, and to Purchaser’s
     actual knowledge, no Embargoed Person has any interest of any nature whatsoever in Purchaser
     (whether directly or indirectly).

             3.13 Purchaser’s Knowledge. References in this Agreement to “Purchaser’s
     knowledge” or “the knowledge of Purchaser” means the actual knowledge of the Chief Financial
     Officer of Purchaser, without independent research. No constructive or imputed knowledge shall
     be attributed to any such individual by virtue of any position held, relationship to any other Person
     or for any other reason.

                                            ARTICLE IV
                                        COVENANTS OF SELLER

            4.1     Access and Information; Inspections.

                     (a)     From the Execution Date through the date that is one (1) calendar day before
     the Closing Date, (a) Seller shall afford to the officers and agents of Purchaser (which shall include
     accountants, attorneys, bankers and other consultants and authorized agents of Purchaser)
     reasonable access during normal business hours to Debtors’ records and facilities to inspect the
     books, accounts, records and all other relevant documents and information with respect to the
     Purchased Assets and (b) Seller shall furnish Purchaser with such additional financial and
     operating data and other information in Seller’s possession as to the Purchased Assets as Purchaser
     or its representatives may from time to time reasonably request; provided, however, that all
     disclosures of information shall be consistent with any confidentiality or non-disclosure
     agreements entered into (or to be entered into) among Purchaser, its representatives and Seller or
     her representatives. Purchaser’s right of access and inspection shall be exercised in such a manner
     as not to interfere unreasonably with the operations of Debtors.




                                                      24
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 27 of 50



                     (b)    Notwithstanding anything contained herein, Seller shall not be required to
     provide Purchaser or its representatives or agents access to or disclose information where such
     access or disclosure would violate the rights of its patients, jeopardize the attorney-client or similar
     privilege with respect to such information or contravene any law, judgment, fiduciary duty or
     contract entered into prior to or on the date of this Agreement with respect to such information.

            4.2      Consents. Notwithstanding any provision to the contrary contained in this
     Agreement, Seller shall not be obligated to obtain the approval or consent to the assignment to
     Purchaser of any Assigned Contracts from any party to any of the Assigned Contracts if any such
     contract or lease states that it is not assignable without such party’s consent.

             4.3    Seller’s Efforts to Close. Seller shall use reasonable commercial efforts to satisfy
     all of the conditions precedent set forth in Article VI, Article VII, and Article VIII to her or
     Purchaser’s obligations under this Agreement to the extent that Seller’s action or inaction can
     control or materially influence the satisfaction of such conditions.

             4.4     Cost Reports. Within the time required by applicable law, Seller will prepare and
     file with respect to SAHC all cost reports relating to periods ending prior to the Closing Date,
     including terminating cost reports for Medicare and Medicaid. All amounts due to, or owed by,
     Seller for any such cost report settlements or adjustments will be for the account of Seller.
     Purchaser shall, within ten (10) business days after receipt of Seller’s written request therefor,
     reimburse Seller for any cost report adjustments or other Medicare or Medicaid adjustments or
     payments paid to Purchaser after the Closing Date consisting of underpayments, adjustments or
     other amounts owed to Seller for any period prior to the Closing Date. Purchaser, upon reasonable
     notice, during normal business hours will reasonably cooperate with Seller in regard to the
     preparation, filing, handling and appeals of the pre-Closing cost reports. Such cooperation shall
     include the providing of statistics and obtaining files and the coordination pursuant to adequate
     notice of Medicare and Medicaid exit conferences or meetings.

              4.5    Medicare and Medicaid Enrollment. Seller shall make commercially reasonable
     efforts to enter into settlement agreements with CMS with respect to the Medicare Provider
     Agreement and the Missouri Department of Social Services (“MDSS”), with respect to the
     Medicaid Provider Agreement and/or its best efforts to obtain Bankruptcy Court rulings that the
     provider agreements for Medicare and Medicaid may be transferred as licenses without the consent
     of CMS or MDHSS, as applicable, and without successor liability, to enable such agreements to
     be assigned to Purchaser. To that end, Seller shall: (i) file a motion to assign the Medicare and
     Medicaid provider agreements as a license; (ii) diligently prosecute the motion to its conclusion;
     and (iii) negotiate with the appropriate parties to obtain the assignment. Seller shall not be required
     to prosecute an appeal of a negative bankruptcy court decision. Between the Closing Date and the
     Licensure Date, Purchaser may bill and collect for patient services under Seller’s health plan
     agreements.

             4.6     Medicare and Medicaid Transition Billing.

                   (a)     Prior to Purchaser’s receipt of its “tie-in” notice or a new Medicare provider
     agreement, Seller agrees that Purchaser may bill for its services performed on and after the Closing
     Date under Seller’s NPI and CCN, provided that Purchaser shall indemnify and hold harmless


                                                       25
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 28 of 50



     Seller against all claims asserted by any Government Authority based on Purchaser’s use of
     Seller’s Provider Agreements or Seller’s CCNs and all Losses of Seller arising out of or in
     connection with Purchaser’s use of Seller’s CCN.

                    (b)     Prior to the approval of Purchaser’s Medicaid enrollment, Seller agrees that
     Purchaser may bill for its services performed on and after the Closing under Seller’s Medicaid
     number, provided that Purchaser shall indemnify and hold harmless Seller against all claims
     asserted by any governmental authority based on Purchaser’s use of Seller’s Medicaid number,
     and all Losses of Seller arising out of or in connection with Purchaser’s use of Seller’s Medicaid
     number.

             4.7    Hospital Operations. From the approval of the Stalking Horse Bid through the date
     of the Sale Order and until the Closing, Seller shall, with respect to the operation of the hospital,
     use commercially reasonable efforts to:

            4.7.1 without regard to negative financial impact or any Material Adverse Effect, carry
     on Seller’s operation of the hospital consistent with past practice but subject to the Bankruptcy
     Case and Seller’s obligations and actions in connection therewith;

            4.7.2 without regard to any Material Adverse Effect, maintain in effect the insurance
     coverages with respect to the assets;

             4.7.3 without regard to any Material Adverse Effect, perform Seller’s material
     obligations under all Assigned Contracts with respect to the Assets in compliance with the
     Bankruptcy Code;

            4.7.4 maintain the assets in materially the same condition as at present, ordinary wear
     and tear expected;

            4.7.5 perform its obligations under all contracts with respect to the Assets in compliance
     with the Bankruptcy Code;

             4.7.6 following entry of the Sale Order, permit and allow reasonable access by Purchaser
     and its representatives to the facility for inspection and to provide offers of post-closing
     employment to any of Seller’s personnel and to establish relationships with physicians, medical
     staff and others having business relations with Seller, provided, that such actions by Purchaser do
     not unreasonably interfere with Seller’s operations of the Hospital.

              4.7.7 timely file or cause to be filed all material, reports, notices, and tax returns required
     to be filed and pay all required taxes as they come due;

            4.7.8 without regard to any Material Adverse Effect, maintain all existing material
     approvals, permits and environmental permits relating the hospital;

            4.7.9 have oversight and weekly reports, including in person meetings, with the Trustee
     and any other individuals Purchaser deems necessary to consummate the transaction.

             4.8     Bankruptcy Court Matters.

                                                       26
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 29 of 50



                     (a)    As soon as reasonably practical following execution of this Agreement,
     Seller shall file a Motion to Approve Purchaser, this Agreement, and Approve Bid Protections
     (“Bid Protection Motion”).

                    (b)    Seller agrees to the following documents, and any amendments,
     modifications, and/or supplements thereto, shall be in form and substance reasonably acceptable
     to Purchaser:

                     (i)     the Sale Order and any Related Orders; and

                     (iii)   the Contracts Assumption Motion and the Contracts Assumption Order.

             4.9    Post-Closing Deliverables. The parties understand that certain documents will not
     be finalized and/or completed prior to the anticipated closing date. Seller agrees to commercially
     reasonable efforts to provide to Purchaser the following documents post-closing as critical to the
     continued operations of the hospital:

            4.9.1   2019 Cost Report

            4.9.2   2019 City, State and Federal Tax Returns

                                          ARTICLE V
                                    COVENANTS OF PURCHASER

             5.1      Purchaser’s Efforts to Close. Purchaser shall use reasonable commercial efforts to
     satisfy all of the conditions precedent set forth in Article VII and Article VIII to its or Seller’s
     obligations under this Agreement, to the extent that Purchaser’s action or inaction can control or
     materially influence the satisfaction of such conditions. Prior to consummation of the transactions
     contemplated herein, Purchaser shall be permitted to communicate and meet with (a)
     counterparties to the agreements and contracts of hospitals, including those included in the
     Assumed Obligations, regarding the terms and conditions under which they may be assumed and
     assigned to Purchaser; (b) applicable government and regulatory authorities regarding prospective
     compliance with regulatory requirements and related issues, so long as, in the case of each, such
     communications do not interfere, with the operations of the Hospital or the conduct of the
     Bankruptcy Case, notice is provided to Seller as to any communications or meetings with any
     governmental authority in advance, and Seller is afforded the opportunity to attend all such
     meetings and participate in all such calls.

             5.2     Required Governmental Approvals. Between the Effective Date and the Closing
     Date, Purchaser will: (i) use its commercially reasonable efforts to obtain, as promptly as
     practicable, all material governmental authorizations required of Purchaser to consummate the
     transactions contemplated hereby; (ii) provide such other information and communications to
     governmental entities as such governmental entities may reasonably request; and (iii) reasonably
     cooperate with Seller in Seller’s obtaining, as soon as practicable, all material governmental
     authorizations required of Seller to consummate the transactions contemplated hereby. Without
     limiting the generality of the undertakings pursuant to this Section 5.2, Purchaser shall take, or
     cause to be taken, all actions and do, or cause to be done, all things necessary to obtain approval
     for the transactions contemplated by this Agreement by any governmental entity, which actions

                                                     27
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 30 of 50



     and things shall include Purchaser’s agreement to: (i) sell or otherwise dispose of specific assets
     or categories of assets or businesses now owned or hereafter acquired by Purchaser; (ii) terminate
     any existing relationships and contractual rights and obligations; and (iii) amend or terminate
     existing licenses or other intellectual property agreements and enter into such new licenses or other
     intellectual property agreements; and Purchaser shall take promptly, in the event that any
     permanent or preliminary injunction or other order is entered or becomes reasonably foreseeable
     to be entered in any proceeding that would make the transactions contemplated hereby in
     accordance with the terms of this Agreement unlawful, any and all steps necessary to vacate,
     modify or suspend such injunction or order so as to permit such consummation. Purchaser shall
     not, and shall cause its affiliates not to, acquire or agree to acquire, by merging with or into or
     consolidating with, or by purchasing a portion of the assets of or equity in, or by any other manner,
     any business or any corporation, partnership, association or other business organization or division
     thereof, or otherwise acquire or agree to acquire any assets or equity interests, if the entering into
     of a definitive agreement relating to, or the consummation of such acquisition, merger or
     consolidation would reasonably be expected to: (i) impose any delay in the obtaining of, or increase
     the risk of not obtaining, any consents of any governmental entity necessary to consummate the
     transactions contemplated by this Agreement or the expiration or termination of any applicable
     waiting period; (ii) increase the risk of any governmental entity seeking or entering an order
     prohibiting the consummation of the transactions contemplated by this Agreement; (iii) increase
     the risk of not being able to remove any such order on appeal or otherwise; or (iv) delay or prevent
     the consummation of the transactions contemplated by this Agreement.

            5.3     Certain Employee Matters.

                    (a)     Purchaser agrees to make offers of employment, effective as of the Effective
     Time, to substantially all persons (whether such persons are full time employees, part-time
     employees, on short-term or long-term disability or on leave of absence, military leave or workers
     compensation leave) who, immediately prior to the Effective Time are: (i) employees in good
     standing or (ii) employed by another Seller or affiliate in good standing and are listed on
     Schedule 5.3 (collectively, the “Hospital Employees”). Any of the Hospital Employees who
     accept an offer of employment with Purchaser as of or after the Effective Time shall be referred to
     in this Agreement as the “Hired Employees.” All employees who are Hired Employees shall cease
     to be employees of Sellers or its affiliates as of the Closing Date.

                     (b)      After the Closing Date, Purchaser’s human resources department will give
     reasonable assistance to Sellers and their affiliates with respect to Sellers’ and Sellers’ affiliates’
     post-Closing administration of Sellers’ and Sellers’ affiliates’ pre-Closing employee benefit plans
     for the Hospital Employees. Within five (5) days after the Closing Date, Purchaser shall provide
     to Sellers a list of all the Hospital Employees who were offered employment by Purchaser but
     refused such employment along with a list of all Hired Employees (which such list Purchaser shall
     periodically update).

                    (c)    The provisions of this Section are solely for the benefit of the parties to this
     Agreement, and no employee or former employee or any other individual associated therewith or
     any employee benefit plan or trustee thereof shall be regarded for any purpose as a third party
     beneficiary of this Agreement, and nothing herein shall be construed as an amendment to any
     employee benefit plan for any purpose.

                                                       28
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 31 of 50



             5.4     Excluded Assets. As soon as practicable after the Closing Date, Purchaser shall
     deliver to Seller or Seller’s designee any Excluded Assets found at the Owned Real Property on
     and after the Effective Time, without imposing any charge on Seller for Purchaser’s storage,
     holding, or delivery of same on and after the Effective Time.

             5.5     Waiver of Bulk Sales Law Compliance. Purchaser hereby waives compliance by
     Seller with the requirements, if any, of Article 6 of the Uniform Commercial Code as in force in
     any state in which the Purchased Assets are located and all other similar laws applicable to bulk
     sales and transfers.

             5.6     Inspection; Repair and Restoration; Insurance. From the Effective Date through the
     date that is one (1) calendar day before the Closing Date, Purchaser may conduct any inspections,
     investigations and reviews in a manner that does not damage the Owned Real Property or interfere
     unreasonably with the operations of the Hospital or Nursing School, upon at least twenty-four (24)
     hours’ prior notice to Seller, which notice may be given telephonically to
     ___________________________ at ___________________________ or via email at
     ___________________________. Purchaser and its agents and representatives shall not permit
     any liens to attach to the Owned Real Property by reason of the exercise of its rights hereunder,
     and shall promptly repair any damage that occurs as a result of any inspections, investigations and
     reviews and shall promptly restore the Owned Real Property to its prior condition following
     completion of such inspection, investigation or review. Such repairs and restoration shall be
     performed at Purchaser’s sole expense. Purchaser shall at all times indemnify, save harmless and
     defend Seller from and against any and all claims, liabilities, loss, costs, damage and expenses
     (including reasonable attorneys’ fees whether incurred at or before the trial level or in any appellate
     or bankruptcy proceedings or any proceeding to determine the amount of such fees) which Seller
     or the Owner Real Property may suffer, sustain or incur by reason of any act or omission of
     Purchaser or any employee, agent or independent contractor of Purchaser on the Owner Real
     Property or in connection with such investigations, including, without limitation, any damage to
     any part of the Owner Real Property, or injury to any person or damage to or destruction of other
     real or personal property, and including the filing or enforcement of any construction or other
     statutory or common law lien or claim against the Owner Real Property, or any part thereof;
     provided, that, in no event shall Purchaser have any liability hereunder (i) relating to the negligence
     or willful misconduct of Seller, any tenant or any of their respective agents, employees or
     representatives, (ii) for any incidental, consequential, indirect, punitive, special or exemplary
     damages or (iii) with respect to the mere discovery of any hazardous or toxic substances at the
     Property. This duty of Purchaser to indemnify, defend and hold harmless the Seller shall survive
     Closing or earlier termination of this Agreement for a period of one (1) year. Purchaser shall at all
     times, from the Effective Date through the Effective Time, maintain in full force and effect
     insurance against loss or liability in connection with bodily injury, death, or property damage or
     destruction, occurring on or about the Owned Real Property under one or more policies of
     commercial general liability insurance. Each policy shall be written on an occurrence basis, shall
     contain coverage at least as broad as that provided under the then-most current Insurance Services
     Office (ISO) commercial general liability insurance form which provides the broadest coverage,
     and shall contain a broad form contractual liability endorsement. The insurance coverage shall be
     in the amounts of not less than One Million Dollars ($1,000,000) per occurrence limit and a Four
     Million Dollar ($4,000,000) umbrella insurance policy. The insurance policies shall name Seller
     and any other party reasonably designated by Seller as additional insureds, and such policies shall

                                                       29
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 32 of 50



     indicate that they shall not be terminated or modified in any way that would materially decrease
     the protection afforded Seller under this Agreement without thirty (30) days’ advance notice to
     Seller. Prior to commencing its inspection, Purchaser shall deliver to Seller a certificate of
     insurance evidencing the insurance coverages required by this Section.

            5.7     Transfer, Preservation and Access to Records After the Closing.

                     (a)     After the Closing, Purchaser shall, in the ordinary course of business and to
     the extent as required by Applicable Law, keep and preserve in their original form the (i) medical
     and clinical records of patients as of and prior to the Closing that have been transferred to Purchaser
     and (ii) the student records related to the nursing school. For purposes of this Agreement, the term
     “records” includes all documents, electronic data and other compilations of information in any
     form. Purchaser acknowledges that as a result of entering into this Agreement it will gain access
     to patient, student and other information which is subject to rules and regulations regarding
     confidentiality. Purchaser agrees to abide by any such rules and regulations relating to the
     confidential information it acquires. Purchaser agrees to maintain the patient records of Seller it
     receives in accordance with Applicable Law (including, if applicable, Section 1861(v)(i)(I) of the
     Social Security Act (42 U.S.C. §1395(v)(l)(i)), the privacy and security requirements of the
     Administrative Simplification subtitle of HIPAA and applicable state requirements with respect to
     medical privacy and requirements of relevant insurance carriers.

                      (b)      Upon reasonable notice, during normal business hours, at no out-of-pocket
     cost or expense to Purchaser, Purchaser will afford to the representatives of Seller access to and
     copies of the patient records and nursing school records (collectively “Facility Records”) to the
     extent they relate to any period prior to Closing for any reasonable purpose. In addition, Seller
     shall be entitled, at Seller’s sole cost and expense, to copy and/or remove any such Facility Records
     or copies thereof, for any reasonable purpose including purposes of billing or pending or threatened
     litigation. Any original Facility Record so removed shall be promptly returned to Purchaser
     following its use by Seller. Any access granted to Seller in this Agreement shall be upon the
     condition that any such access not materially interfere with the normal business operations of
     Purchaser.

                    (c)     Purchaser shall make the Facility Records of patients and students available
     to such patients and students in accordance with applicable law, and to the extent compliant
     therewith, Purchaser’s policies and procedures. To the extent permitted by applicable law,
     Purchaser shall have the right to charge patients and students for copies of their Facility Records.

             5.8     Misdirected Payments. Seller covenants and agrees and Purchaser covenants and
     agrees, to remit to the other, with reasonable promptness, any payments received, which payments
     are on or in respect of accounts or notes receivable owned by (or are otherwise payable to) the
     other.

             5.9    Payments on Transition Patient Receivables. To appropriately allocate payments
     received by Purchaser with respect to services rendered and medicine, drugs and supplies provided
     by the Purchaser (“Transition Patients Services”) provided to patients admitted prior to the
     Closing but not discharged as of the Closing (“Transition Patients”), Purchaser shall prepare and
     bill claims (the accounts receivable resulting from such claims, the “Transition Patient


                                                       30
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 33 of 50



     Receivables”) for the Transition Patients following their discharge. If Purchaser receives any
     payments on any Transition Patient Receivable, Purchaser will pay Seller an amount equal to (i)
     the payments (including deposits, deductibles and co-payments paid, whether received by
     Purchaser or Seller or their Affiliates) with respect to the applicable Transition Patient Receivable
     multiplied by a fraction, the numerator of which shall be the total charges for the Transition
     Patients Services provided to the applicable Transition Patient prior to the Closing, and the
     denominator of which shall be the sum of the total charges of the Transition Patients Services
     provided to the applicable Transition Patient prior to and after the Closing (including charges for
     medicine, drugs and supplies), minus (ii) any deposits, deductibles or co-payments paid by the
     applicable Transition Patient prior to the Closing and included in the Excluded Assets. If Seller
     receives any payments on any Transition Patient Receivable, Seller will pay Purchaser an amount
     equal to the payments (including deposits, deductibles and co-payments paid, whether received by
     Purchaser, Seller or their Affiliates) with respect to the applicable Transition Patient Receivable
     multiplied by a fraction, the numerator of which shall be the total charges for the Transition
     Patients Services provided to the applicable Transition Patient following the Closing, and the
     denominator of which shall be the sum of the total charges of the Transition Patients Services
     provided to the applicable Transition Patient prior to and after the Closing (including charges for
     medicine, drugs and supplies). Notwithstanding the foregoing, to the extent a third party payor
     requires or permits the parties to submit split bills for Transition Patients (i.e., a bill for the portion
     of the Transition Patients Services provided prior to the Closing and a separate bill for the portion
     of the Transition Patients Services provided after the Closing), (i) the foregoing provisions shall
     not apply to billing and collection for such Transition Patients Services, (ii) Seller will be
     responsible for billing and collection for all such pre-Closing Transition Patients Services (and the
     accounts receivable for such Transition Patients Services will be an Excluded Assets), and (iii)
     Purchaser will be responsible for billing and collection for all such post-Closing Transition Patients
     Services (and the accounts receivable for such Transition Patients Services will belong to
     Purchaser).

             5.9.1   Governmental Approvals

                      (a)     Best Efforts. Purchaser (a) shall use its best efforts to secure, as promptly
     as possible after the entry of the Sale Order, all consents, approvals (or exemptions therefrom),
     authorizations, clearances and licenses required to be obtained from governmental and regulatory
     authorities in order to carry out the transactions contemplated by this Agreement and to cause all
     of its covenants and agreements to be performed, satisfied and fulfilled, and (b) will provide such
     other information and communications to governmental and regulatory authorities as Sellers or
     such authorities may reasonably request. Purchaser will provider Sellers periodic and timely
     updates regarding all such consents, approvals, authorizations, clearances and licenses. Purchaser
     is responsible for all filings with and requests to governmental authorities necessary to enable
     Purchaser to operate the Hospital at and after the Licensure Date. Purchaser shall promptly, not
     later than thirty (30) days business days after the entry of the Sale Order or sooner if required by
     applicable governmental or regulatory authorities, file all applications, licensing packages and
     prerequisite to obtaining the material licenses, permits and authorizations as set forth herein.
     Purchaser acknowledges that Sellers may independently contact governmental and regulatory
     authorities as part of this process.



                                                         31
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 34 of 50



                     (b)    Change of Ownership Applications. Purchaser shall, promptly, but no later
     than ten (10) business days after the entry of the Sale Order, or sooner if required by applicable
     governmental or regulatory authorities, file all applications, licensing packages and other
     documents with all applicable governmental and regulatory authorities which are necessary for the
     operation of a hospital and the consummation of the transactions hereunder, including the hospital
     license change of ownership application with the State of Missouri, the hospital pharmacy change
     of ownership application, and the Medicare and Medicaid change-of-ownership applications
     (collectively defined herein as the “CHOWS”).

                                          ARTICLE VI
                                  BANKRUPTCY COURT APPROVAL

             6.1    Bankruptcy Court Approval. The Parties acknowledge and agree that this
     Agreement and the consummation of the transactions contemplated under this Agreement are
     subject to approval of the Bankruptcy Court and the consideration by the Seller, in the exercise of
     her fiduciary duties, of higher or better competing bids in respect of all or any part of the Purchased
     Assets, whether individually or in combination with other assets of the debtors or otherwise, in
     accordance with the Bidding Procedures Order (each a “Competing Bid”). If Purchaser is selected
     as the Winning Bidder or Back-up Bidder (defined below), Seller shall request entry of an order
     approving the Sale (the “Sale Order”) in a form reasonably acceptable to Purchaser; provided,
     however, that the Parties acknowledge that the Bankruptcy Court may amend or modify the precise
     terms of the proposed Sale Order and, unless such amendments or modifications materially alter
     the transactions contemplated by this Agreement, the Parties shall be obligated to Close such
     transactions pursuant to the terms of this Agreement, as altered by the Sale Order. For purposes of
     this Agreement, the Sale Order shall authorize the sale of the Assets pursuant to Section 363(b) of
     the Bankruptcy Code (including Seller’s assumption and assignment to Purchaser of the Assigned
     Contracts) on the terms and conditions set forth herein, free and clear of all liens and encumbrances
     other than Permitted Exceptions) and Excluded Liabilities. If there are no Competing Bids, or
     Purchaser is selected as the Winning Bidder, Seller shall request that the Bankruptcy Court
     incorporate a good faith finding with respect to the Purchaser into the Sale Order pursuant to
     Section 365(m) of the Bankruptcy Code.

             6.2     Auction. In the event of the submission of one or more Competing Bids, the Seller
     shall conduct an auction (the “Auction”) in accordance with the terms of the Bidding Procedure
     Motion and Bidding Procedure Order. Purchaser agrees to participate in any Auction. This
     Agreement shall constitute Purchaser’s opening bid for the Purchased Assets on the terms provided
     herein. Seller conducting an Auction for any or all of the Purchased Assets shall not constitute a
     breach or default of this Agreement or basis for terminating the Agreement. At the conclusion of
     the Auction, Seller shall select the highest and best offer as the winning bid (the “Winning Bid”
     and, the associated party, the “Winning Bidder”). Provided Purchaser is selected as the winning
     bidder in respect of the Assets at the auction, if any, undertaken in accordance with the Bidding
     Procedures Order (the “Auction”), or if no Competing Bid (as defined below) is submitted with
     respect to the Assets that constitute a Qualified Bid (as defined in the Bidding Procedures Order),
     Seller shall seek entry of the Sale Order and any other orders to close the sale of the Assets (any
     such orders, “Related Orders”) by the Bankruptcy Court in accordance with the terms and
     conditions of the Bidding Procedures Order. In the event that the Sale Order or any Related Orders
     are appealed, Seller shall use commercially reasonable efforts to defend such appeal.

                                                       32
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 35 of 50



             6.3    Back-up Bidder. At the conclusion of the Auction, Seller may select one or more
     back-up bids (each a “Back-up Bid” and, the associated party, a “Back-up Bidder”). Purchaser
     agrees to serve as a Back-up Bidder on the terms set forth herein, as modified by any higher or
     better bid made by Purchaser during the Auction. In no event shall Purchaser’s Back-up Bid be
     less advantageous or beneficial to Seller than the terms of this Agreement. If Purchaser is
     designated as a Back-up Bidder, (a) notwithstanding anything to the contrary in Article IX or any
     other provision of this Agreement, (i) Seller shall retain the Deposit, (ii) any deadlines to Close
     shall be vacated, and (iii) and Purchaser’s rights to terminate this Agreement, if any, shall be
     suspended pending consummation of the transaction(s) contemplated by the Winning Bid, and
     (b) in the event the Winning Bidder fails to consummate any transaction(s) contemplated by the
     Winning Bid, Purchaser may be designated the Winning Bidder and, if so designated, shall be
     obligated to consummate the transactions herein contemplated on the terms set forth in the
     Purchaser’s Back-up Bid within ten (10) business days of being so designated.

             6.4      Appeal of Sale Order. In the event an appeal is taken or a stay pending appeal is
     requested from the Sale Order, Seller shall immediately notify Purchaser of such appeal or stay
     request and shall provide to Purchaser promptly a copy of the related notice of appeal or order of
     stay as well as written notice of any motion or application filed in connection with any appeal.
     Seller shall, in consultation with the Purchaser, be primarily responsible for drafting pleadings and
     attending hearings as necessary to defend against any appeal of the Sale Order; provided, however,
     Purchaser shall be responsible for paying any and all fees, costs or expenses, including, without
     limitation, attorneys’ fees and costs, incurred by the Seller in connection with any appeal or other
     proceeding challenging the Sale commenced following entry of the Sale Order.

            6.5      Provided Purchaser is selected as the winning bidder at the Auction, if any, or if no
     Competing Bid is submitted with respect to the Assets, Seller shall file such motions or pleadings
     as may be appropriate or necessary to assume and assign the Assigned Contracts and to determine
     the amount of Cure Costs (the “Contracts Assumption Motion”) which Contracts Assumption
     Motion and any form or order approving such Contracts Assumption Motion (which for the
     avoidance of doubt, may be the Sale Order), shall be in form and substance reasonably acceptable
     to Purchaser ( the “Contracts Assumption Order”).

                                          ARTICLE VII
                                SELLER’S CONDITIONS PRECEDENT

            7.1    Execution and Delivery. Purchaser shall have executed and delivered all
     documents, instruments and certificates required to be executed and delivered under the terms of
     this Agreement.

             7.2    Authorization. The Bankruptcy Court shall have approved the Agreement, and
     transactions contemplated by this Agreement, without material modifications, unless expressly
     agreed to by the Parties or part of Purchaser’s Winning Bid following the Auction, through the
     entry of the Sale Order and no temporary restraining order, preliminary or permanent injunction
     or other order preventing the consummation of the contemplated transactions shall have been
     issued by any court of competent jurisdiction or any other governmental body and remain in effect
     on the Closing Date.



                                                      33
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 36 of 50



              7.3     Covenant Performance. Purchaser shall have performed or complied with each and
     all of its obligations, covenants, agreements and conditions required to be performed or complied
     with by it in all material respects on or prior to the Closing Date; provided, however, that this
     condition will be deemed to be satisfied unless (a) Purchaser was given written notice of such
     failure to perform or comply and did not or could not cure such failure to perform or comply within
     fifteen (15) business days after receipt of such notice and (b) the manner in which such obligations,
     covenants, agreements and conditions have not been performed would be materially adverse to
     Seller.

            7.4    Representations and Warranties. All of the representations and warranties of
     Purchaser contained in this Agreement shall be true and correct in all material respects as of the
     Closing Date(subject to appropriate modifications expressly provided for under this Agreement).

                                       ARTICLE VIII
                             PURCHASER’S CONDITIONS PRECEDENT

            8.1    Execution and Delivery. Seller shall have executed and delivered all documents,
     instruments and certificates required to be executed and delivered under the terms of this
     Agreement.

             8.2    Authorization. No temporary restraining order, preliminary or permanent
     injunction or other order preventing the consummation of the transactions contemplated in this
     Agreement shall have been issued by any court of competent jurisdiction or any other
     governmental body and remain in effect on the Closing Date.

             8.3     Covenant Performance. Seller shall have performed or complied with each and all
     of the obligations, covenants, agreements and conditions required to be performed or complied
     with by Seller in all material respects on or prior to the Closing Date; provided, however, that this
     condition will be deemed to be satisfied unless (a) Seller was given written notice of such failure
     to perform or comply and did not or could not cure such failure to perform or comply within fifteen
     (15) business days after receipt of such notice and (b) the manner in which such obligations,
     covenants, agreements and conditions have not been performed would be materially adverse to
     Purchaser.

            8.4     Bankruptcy Court Approval.

                    (a)    Entry of Sale Order. The Bankruptcy Court shall have entered the Sale
     Order, the form and substance of which shall be reasonably acceptable to the Purchaser, approving
     this Agreement and the consummation of the transactions contemplated by this Agreement
     pursuant to Sections 363 and 365 of the Bankruptcy Code.

                     (b)     Enforceability of Sale Order. On the Closing Date, the Sale Order shall (1)
     be in full force and effect, (2) not have been voided, reserved or vacated or subject to a stay, (3)
     not have been materially amended, modified or supplemented in any way without Purchaser’s prior
     written consent, and (4) be a Final Order, unless otherwise agreed by the Parties as part of an
     expedited closing. For purposes of this Agreement, a “Final Order” means an order of the
     Bankruptcy Court as to which no appeal or notice of appeal has been timely filed as of the Closing


                                                      34
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 37 of 50



     Date, or, if any of the foregoing has been timely filed, no stay pending appeal has been granted; as
     to which the time for challenging the Sale Order has expired; and as to which no stay is in effect.

                    (c)    On the Closing Date, the objection deadline shall have passed for all
     counterparties to Assigned Contracts to object to the assumption and/or assignment of such
     Assigned Contracts, including with respect to the Cure Costs contained in the respective cure
     notice, unless the deadline is extended as a result of a modification of the scope of Assigned
     Contracts to be assumed by Purchaser pursuant to the terms of this Agreement or the Bidding
     Procedure Order.

             8.5     Title Policy. The Title Company shall have committed to issue, as of the Closing,
     an ALTA owner’s policy of title insurance in the form of the pro forma attached hereto as Exhibit
     8.5 (the “Title Policy”). Purchaser acknowledges that a Title Policy consistent with 3.6 hereof
     shall be satisfactory to it.

            8.6     Representations and Warranties. All of the representations and warranties of Seller
     contained in this Agreement shall be true and correct in all material respects as of the Closing Date
     (subject to appropriate modifications permitted under this Agreement and would not materially
     adverse to Purchaser).

                                              ARTICLE IX
                                             TERMINATION

             9.1     Termination. This Agreement may be terminated at any time prior to Closing under
     any of the following circumstances:

                    (a)     by the mutual written consent of the Parties;

                     (b)     by Seller if Purchaser has committed a material breach of this Agreement,
     which material breach is adverse to Seller, and such breach has not been (i) waived in writing by
     Seller or (ii) cured by Purchaser to the reasonable satisfaction of Seller within ten (10) business
     days after Seller provides Purchaser written notice of such breach;

                     (c)    by Purchaser if Seller has committed a material breach of this Agreement,
     which material breach is materially adverse to Purchaser, and such breach has not been (i) waived
     in writing by Purchaser or (ii) cured by Seller to the reasonable satisfaction of Purchaser within
     ten (10) business days after Purchaser provides Seller of a written notice of such breach; provided,
     however, Purchaser shall not be permitted to terminate this Agreement pursuant to this
     Section 9.1(c) if Purchaser is also in material breach of this Agreement;

                     (d)      by Seller if satisfaction of any such condition in Article VII is or becomes
     impossible and Seller has not waived such condition in writing, or the satisfaction of such condition
     would require Seller to breach or result in Seller breaching her fiduciary duties or applicable law
     other than (i) Seller’s failure to comply with its obligations under the Agreement or (ii)Purchaser’s
     failure to provide any delivery required on the Closing Date as a result of Seller being unwilling
     or unable to close the transaction on the Closing Date);



                                                      35
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 38 of 50



                     (e)    by Purchaser if satisfaction of any such condition in Article VIII is or
     becomes impossible and Purchaser has not waived such condition in writing (provided that the
     failure to satisfy the applicable condition or conditions has occurred by reason other than (i)
     Purchaser’s failure to comply with its obligations under the Agreement or (ii) Seller’s failure to
     provide any delivery required on the Closing Date as a result of Purchaser being unwilling or
     unable to close the transaction on the Closing Date);

                     (f)    by either Party if the Bankruptcy Court fails to approve the Sale of the
     Purchased Assets to Purchaser in accordance with the terms of this Agreement or any subsequent
     agreement between the Parties, subject to non-material modification, or enters an order precluding
     the consummation of the transactions contemplated hereunder; provided, however, that the
     inability to assume or assign to Purchaser any Assigned Contracts due to the failure to obtain any
     necessary consents shall not constitute a basis to terminate the Agreement;

                     (g)    Subject to Article VI, by either Party if Seller designates an individual or
     entity other than Purchaser as the Winning Bidder;

                     (h)     by either Party if the Closing has not occurred on or before July 31, 2020,
     unless the Closing is rescheduled to a later date pursuant to this Agreement; provided, however,
     neither Party may terminate pursuant to this provision if the failure to close by the Closing Date is
     the result of the Party’s failure to comply with its obligations under this Agreement;

                   (i)     by either Party upon consummation of a transaction involving any of the
     Purchased Assets to an individual or entity other than the Purchaser, unless the Purchaser expressly
     approves such transaction; or

                   (j)    by Purchaser if (i) prior to the Closing Date, one or more of the Chapter 11
     Cases is converted to a case under Chapter 7 of the Bankruptcy Code or dismissed or (ii) the
     Bankruptcy Court enters an order pursuant to Section 362 of the Bankruptcy Code lifting or
     modifying the automatic stay with respect to any material Purchased Asset.

            9.2     Effect of Termination. With the exception of the Parties’ rights and obligations
     under Section 9.3 and Article XI, if this Agreement is terminated in accordance with the provisions
     of Section 9.1, all further obligations of the Parties under this Agreement shall terminate
     immediately. Such termination shall not affect or abrogate the ability of the Parties to exercise any
     rights or assert any claims or causes of action under Article XI, including in the event of
     termination under Sections 9.1(b) or 9.1(c). Each Party acknowledges and agrees that the
     agreements contained in this Section 9.2 are integral to the transactions contemplated by this
     Agreement, that this Section 9.2 shall survive (without alteration) any termination under Section
     9.1, and the Parties would not have entered into this Agreement without the provisions of this
     Section 9.2.

             9.3     Return of Deposit.

                      (a)      In the event of the termination of this Agreement pursuant to Sections
     9.1(a), (c), (d), (e), (f), (g), (h), (i), or (j), Seller shall return to Purchaser the Deposit within five
     (5) business days after the termination of the Agreement; provided, however, Seller may retain the
     Deposit if Purchaser is designated as the Back-up Bidder following any Auction. In the event of

                                                         36
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 39 of 50



     the termination of this Agreement pursuant to Section 9.1(b), breach of this Agreement by
     Purchaser, or Purchaser’s failure to close the transactions contemplated by this Agreement on the
     Closing Date, Purchaser shall be deemed to forfeit the Deposit, which amounts shall be applied to
     Seller’s damages, if any, and shall not constitute liquidated damages. The return of the Deposit
     pursuant to this Section 9.3 shall not affect, and Seller shall retain, all other rights, remedies,
     claims, counterclaims, and defenses Seller may possess as to Purchaser, including the right to seek
     equitable or injunctive relief.

                                             ARTICLE X
                                       POST-CLOSING MATTERS

             10.1 Excluded Assets. Any Excluded Asset (or proceeds thereof) (a) pursuant to the
     terms of this Agreement, (b) as otherwise determined by the Parties’ mutual written agreement, or
     (c) absent such agreement, as determined by adjudication by the Bankruptcy Court, which comes
     into the possession, custody or control of Purchaser (or its respective successors-in-interest,
     assigns or affiliates) shall, within five (5) business days following receipt, or such longer period
     as reasonably necessary, be transferred, assigned or conveyed by Purchaser (and its respective
     successors-in-interest, assigns and affiliates) to Seller without imposing any charge to Seller for
     Purchaser’s transfer, storage, handling or holding of same on and after the Effective Time.
     Purchaser shall not have the right to contest its obligation to transfer, assign and convey to Seller
     any Excluded Asset (or proceeds thereof) because of any outstanding claims, liabilities or
     obligations asserted by Purchaser against Seller or Debtors. If Purchaser fails to remit any monies
     in accordance with the first sentence of this Section 10.1, such withheld funds shall bear interest
     at the Prime Rate in effect on the calendar day upon which such payment was required to be made
     to Sellers (the “Excluded Asset Due Date”) plus five percent (5%) (or the maximum rate allowed
     by law, whichever is less), such interest accruing on each calendar day after the Excluded Asset
     Due Date until payment of such withheld funds and all interest thereon is made to Seller. Purchaser
     shall be liable and obligated to reimburse Seller for any and all fees, costs and expenses, including,
     without limitation, attorneys’ fees and costs, incurred by Seller to enforce the provisions of this
     Section 10.1.

            10.2    Access to Records.

                     (a)    Purchaser shall cooperate with Seller, her representatives, any of her
     affiliates or professionals, the Official Committee of the Unsecured Creditors of the Debtors,
     Debtors’ estate representative(s) and any liquidating trustee of the Debtors’ bankruptcy estates
     (collectively, the “Seller Parties”) and their insurance carriers in connection with the
     administration of Debtors’ bankruptcy estates, including, without limitation, in connection with all
     claims, actions, causes of action or audits relating to the Excluded Assets, Excluded Liabilities or
     pre-Closing operation of the Debtors, the Hospital, or Nursing School that any Seller Party may
     elect to pursue, dispute or defend, in respect of events occurring prior to the Effective Time with
     respect to the operation of the Debtors, the Hospital, or Nursing School. Such cooperation shall
     include, without limitation, providing copies of any relevant documents and communications and
     making any employees of Purchaser available for interviews, depositions, hearings and trials and
     other assistance in connection with the administration of Debtors’ bankruptcy estates, or the
     bankruptcy estates of any affiliates of the Debtors, and such cooperation shall also include making
     all of Purchaser’s employees available to assist in the securing and giving of evidence and in

                                                      37
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 40 of 50



     obtaining the presence and cooperation of witnesses (all of which shall be done without payment
     of any fees or expenses to Purchaser or to such employees).

                     (b)     In connection with (i) the transition of the Purchased Assets pursuant to the
     transactions contemplated by this Agreement, (ii) Debtors’ or Seller’s rights to the Excluded
     Assets, (iii) any claim, audit, or proceeding, including, without limitation, any tax claim, audit, or
     proceeding, and (iv) the Debtors’ or Seller’s obligations under the Excluded Liabilities, Purchaser
     shall after the Effective Time give Seller, or any representative, successor or affiliate of Seller,
     access during normal business hours to the Owned Real Property, Hospital, and Nursing School,
     and related books, personnel, accounts and records and all other relevant documents and
     information with respect to the assets, liabilities and business of the Debtors as Seller, or any
     representative, successor or affiliate of Seller, may from time to time reasonably request, all in
     such manner as not to unreasonably interfere with the operations of Purchaser.

                    (c)     To the maximum extent permitted by law, if Purchaser receives any requests
     or demands, by subpoena or otherwise, any documents relating to the Excluded Liabilities or
     Excluded Assets, including, without limitation, documents relating to the operations of any of the
     Debtors, the Hospital or the Nursing School prior to the Effective Time, prior to any disclosure of
     such documents, Purchaser shall notify Seller not later than three (3) business days after receipt of
     such request or demand and shall provide Seller with the opportunity to object to, and otherwise
     coordinate with respect to, such request or demand. Purchaser shall cooperate with and provide
     reasonable assistance to Seller in objecting to any such request or demand.

                     (d)     Notwithstanding anything to the contrary contained herein, Seller shall be
     permitted to make and retain a copy of any and all documents and communications of Debtors that
     may be relevant to the administration of Debtors’ bankruptcy estates, including, without limitation,
     any electronically stored information. Purchaser shall grant Seller, or any employee, agent,
     representative, successor or affiliate of Seller, reasonable access to the books and records of
     Debtors as well as any computers, servers, tangible storage devices, cloud-based storage accounts
     or servers, or any other media or medium for the storage of electronic information or data
     (collectively, “ESI Devices”), as well as any access and authorization necessary to make and retain
     copies of any of the foregoing and, to the extent contained on any ESI Device, copy or create an
     image of the ESI Devices, including any metadata. To the extent Purchaser, following the Effective
     Time, utilizes any ESI Devices used by Debtors prior to the Closing Date, Purchaser agrees and
     consents to the copying or imaging of such ESI Devices in their entirety, including information
     related to Purchaser’s operations following the Effective Time; provided, however, that Seller shall
     keep any information, documentation, communications, or data recovered from any ESI Devices
     exclusively related to Purchaser’s operations for the period following the Effective Time
     confidential, unless the disclosure of such information is necessary for the administration of the
     Debtors’ bankruptcy estates, including, without limitation, the sale, monetization or disposition of
     any Excluded Assets, the prosecution of any claims or causes of action that constitute Excluded
     Assets, the enforcement of this Agreement, the exercise or exploitation of any rights granted or
     retained under this Agreement, or as otherwise compelled pursuant to any requests for the
     production of document, subpoena or other court order. Purchaser acknowledges and agrees that
     Seller may require access to Debtors’ books and records, documents, communications and ESI
     Devices following the Effective Time and such access may be required on an expedited basis in
     order to protect the interests of the Debtors’ bankruptcy estates. Any request for access pursuant

                                                      38
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 41 of 50



     to this Section 10.2 may be made by electronic mail or overnight courier to the addresses provided
     for the delivery of notices to Purchaser under Section 13.6, below, which requests shall be deemed
     received and effective upon delivery. Purchaser shall respond to any written request for access
     made pursuant to this Section 10.2 not later than three (3) business days and provide access to the
     requested material not later than seven (7) business days following delivery of the subject request.
     In the event Purchaser fails to respond or provide access within the time required under this Section
     10.2(d), Seller may move ex parte, in accordance with the applicable rules and procedures of the
     Bankruptcy Court, for an order compelling Purchaser to comply with the provisions of this Section
     10.2 and awarding Seller reasonable fees and costs, including, without limitation, reasonable
     attorneys’ fees and costs, incurred in connection with such proceedings.

                      (e)     Purchaser shall be responsible for the payment of, and Seller shall have no
     liability or responsibility for, any fees, costs or expenses, including, without limitation, attorneys’
     fees and costs, incurred by Purchaser in complying with its obligations under this Section 10.2.

             10.3 Turnover and Accounting of Post-Closing Receipts. The Parties shall reasonably
     cooperate to ensure that any and all payments that constitute “Excluded Assets” shall be paid to
     and received by Seller and any and all payments that constitute “Purchased Assets” transferred to
     Purchaser pursuant to Section 1.7 or that otherwise arise from services rendered by Purchaser on
     or after the Effective Time be paid to and received by Purchaser. In the event that payments that
     constitute a Purchased Asset are deposited to a bank account of Seller, which is not automatically
     swept or transferred to Purchaser, Seller shall, within five (5) business days of notice of the receipt
     of such payments, turnover and pay Purchaser said funds. In the event that payments that constitute
     an Excluded Asset are deposited to a bank account of Purchaser or otherwise received by
     Purchaser, Purchaser shall, within five (5) business days of notice of the receipt of funds
     representing any Excluded Assets, turnover and pay Seller such funds. Each Party shall have the
     right, once every thirty (30) days, to request and receive records from the other Party reflecting
     any deposits into such Party’s bank account(s) or otherwise received by such Party and, once every
     year, to audit by an independent and competent auditor, at the requesting Party’s sole expense, of
     the bank records and remittance advices of the other Party. If upon review of such records, a Party
     determines that there has either been an overpayment or an underpayment of funds due, the Party
     owing funds shall, within five (5) business days of receipt of a demand for an accounting and
     turnover of such funds, pay such funds to the Party entitled thereto or contest the assertion of any
     rights to such funds. In the event of a dispute regarding the Parties’ respective rights to any funds,
     the Parties shall present such dispute to the Bankruptcy Court pursuant to a motion to enforce this
     Agreement; each Party, to the extent necessary, waiving any rights or requirements under Rule
     7001 of the Federal Rules of Bankruptcy Procedure for resolution of any such dispute pursuant to
     an adversary proceeding. The Bankruptcy Court shall have exclusive jurisdiction to resolve any
     disputes regarding the Parties respective rights to funds under this Agreement or obligations to
     turnover any funds under this Section 10.3.

            10.4 General Cooperation and Turnover Obligations. The parties shall cooperate to
     ensure that any and all payments and/or property that constitute “Excluded Assets” shall be paid
     to and received by Sellers, with any payments that constitute “Assets” transferred to Purchaser
     pursuant to Section 1.7 or that otherwise arise from services rendered by Purchaser on or after the
     Closing Date be paid to and received by Purchaser. In this regard, the parties shall, within five (5)
     business days of receipt, copy and send to the other party copies (either in hard copy or via

                                                       39
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 42 of 50



     electronic file) of all remittance advices for all deposits to all bank accounts, from whatever payor
     or source of funds, that are received for services rendered on and after the Effective Time. In the
     event that payments that constitute a transferred Asset are deposited to a bank account of Sellers
     which is not automatically swept or transferred to Purchaser, then Sellers, within five (5) days of
     notice of the receipt of such payments shall turnover and pay Purchaser said funds. In the event
     that a deposit representing payment of any Excluded Assets is received by Purchaser, then
     Purchaser, within five (5) days of notice of the receipt of funds representing any Excluded Assets,
     shall turnover and pay Sellers such funds. Each party shall have the right, once a year, to audit by
     an independent and competent auditor, at the requesting party’s sole expense, of the bank records
     and remittance advices of the other party. Thereafter, upon the findings of the auditor that there
     has either been an overpayment or and underpayment of funds due, the party owning funds shall,
     within five (5) business days, make a payment of such funds to whom they are owed.

             10.5 Closing of Financials. Trustee shall cause to complete the standardized closing of
     Sellers’ financial records through the date upon which all CHOWS have been approved
     (“Licensure Date”) including, without limitation, the closing of general ledger account
     reconciliations (collectively, the “Closing of Financials”).

            10.6 Medical Staff. To ensure continuity of care in the community, Purchaser agrees that
     the Hospital’s medical staff members in good standing as of the Licensure Date shall maintain
     medical staff privileges at the Hospital as of the Licensure Date. On and after the Licensure Date,
     the medical staff will be subject to the Hospital’s Medical Staff Bylaws then currently in effect,
     provided that such Bylaws are in compliance with all applicable laws and regulations and contain
     customary obligations.

                                              ARTICLE XI
                                          DEFAULT AND TAXES

             11.1 Purchaser Default. If Purchaser commits any material default under this Agreement
     prior to Closing, (a) Purchaser shall be deemed to forfeit the Deposit and (b) Seller shall be entitled
     to sue for damages or specific performance of the terms of this Agreement and recover any and all
     fees, costs and expenses, including, without limitation, any attorneys’ fees and costs, incurred by
     Seller as a result of Purchaser’s default. The foregoing remedies are in addition to the right to
     terminate this Agreement under Section 9.1. The termination of the Agreement pursuant to Section
     9.1 shall not abrogate or limit the rights of Seller to retain the Deposit and sue for damages as
     provided in this Article XI.

             11.2 Seller Default. If Seller commits any material default under this Agreement prior
     to Closing, Purchaser shall be entitled to sue for damages or specific performance. The foregoing
     remedies are in addition to the right to terminate this Agreement under Section 9.1. The termination
     of the Agreement pursuant to Section 9.1 shall not abrogate or limit the rights of Purchaser to sue
     for damages pursuant and subject to the terms of this Section 11.2.

            11.3 No Recourse to Third Parties. Notwithstanding anything in Sections 11.1 or 11.2 to
     the contrary, all claims or causes of action (whether in contract or in tort, in law or in equity) that
     may be based upon, arise out of or relate to this Agreement, or the negotiation, execution or
     performance of this Agreement (including any representation or warranty made in or in connection


                                                       40
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 43 of 50



     with this Agreement or as an inducement to enter into this Agreement), may be made only against
     the Parties to this Agreement. No Person who is not a Party to this Agreement shall have any
     liability (whether in contract or in tort, in law or in equity, or based upon any theory that seeks to
     impose liability of an entity Party against its owners or affiliates) for any obligations or liability
     arising under, in connection with or related to this Agreement or for any claim based on, in respect
     of, or by reason of this Agreement or its negotiation or execution; and each Party hereto waives
     and releases all such liabilities, claims and obligations against any such Purchaser Party or Seller
     Party that is not a Party.

             11.4 Limitation of Seller’s Liability. Seller is entering into this Agreement solely in her
     capacity as Chapter 11 Trustee of the Debtors. Neither Seller, in her personal capacity or as Chapter
     11 Trustee for non-Party affiliates of the Debtors, nor GlassRatner Advisory & Capital Group LLC
     shall be liable to Purchaser for any claims or causes of action (whether in contract or in tort, in law
     or in equity) that may be based upon, arise out of or relate to this Agreement, or the negotiation,
     execution or performance of this Agreement (including any representation or warranty made in or
     in connection with this Agreement or as an inducement to enter into this Agreement), or any
     amounts or obligations due or owing to Purchaser by Seller, in her capacity as Chapter 11 Trustee
     of the Debtors, under this Agreement.

             11.5    Tax Matters; Allocation of Purchase Price.

                     (a)     After the Effective Time, the Parties shall cooperate fully with each other
     and shall make available to each other, as reasonably requested, all information, records or
     documents relating to tax liabilities or potential tax liabilities attributable to Seller or Debtors with
     respect to the operation of the Purchased Assets for all periods prior to the Effective Time and
     shall preserve all such information, records and documents at least until the expiration of any
     applicable statute of limitations or extensions thereof. The Parties shall also make available to each
     other, to the extent reasonably required, and at the reasonable cost of the requesting Party (for out-
     of-pocket costs and expenses only), personnel responsible for preparing or maintaining
     information, records and documents in connection with tax matters and as Seller reasonably may
     request in connection with the completion of any post-Closing audits of the Debtors’ businesses
     or bankruptcy estates.

                      (b)     Solely for purposes of tax reporting and matters arising in the Chapter 11
     Cases or related to the administration of Debtors’ bankruptcy estates, including, without limitation,
     the treatment of claims purportedly secured by some or all of the Purchased Assets, Schedule 11.5
     sets forth the allocation of the Purchase Price (including any liabilities that are considered to be an
     increase to the Purchase Price for United States federal income tax purposes) among the Purchased
     Assets in accordance with Section 1060 of the Code and the Treasury Regulations promulgated
     thereunder (the “Allocation Schedule”). The Allocation Schedule shall be final and binding upon
     Seller and Purchaser with respect to matters relating to required tax reporting by each Party. The
     Parties shall refrain from taking any position that is inconsistent with the Allocation Schedule with
     respect to tax reporting.




                                                        41
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 44 of 50



                                              ARTICLE XII
                                              RISK OF LOSS

             12.1 Assumption of Risk. Purchaser assumes any and all risks of loss or damage to the
     Purchased Assets as of the Effective Time. Sections 12.2 and 12.3 govern the allocation of risk
     with respect to any event(s) of loss or damage to the Owned Real Property, or any portion thereof,
     and Personal Property occurring prior to the Effective Time. Any event of loss or damage unknown
     to Seller as of or first discovered by the Parties, or either of them, following the Effective Time
     shall be deemed to occur after the Effective Time for purposes of this Article XII, regardless of
     whether the event of loss or damage relates to a condition in existence on or an event prior to the
     Effective Time.

              12.2 Minor Damage. In the event of loss or damage to the Owned Real Property, or any
     portion thereof, that is not “major” (as hereinafter defined in Section 12.4) or in the event of loss
     or damage to any Personal Property constituting a Purchased Asset, this Agreement shall remain
     in full force and effect provided Seller either (a) performs any necessary repairs or (b) assigns to
     Purchaser all of Seller’s or Debtors’ right, title and interest to any claims and proceeds Seller or
     Debtors may have with respect to any casualty insurance policies or condemnation awards relating
     to the premises or property in question. In the event that Seller elects to perform repairs upon the
     Owned Real Property or any Personal Property, Seller shall use reasonable efforts to complete
     such repairs promptly and the date of Closing shall be extended a reasonable time in order to allow
     for the completion of such repairs, unless otherwise agreed by the Parties. If Seller elects to assign
     a casualty claim to Purchaser, the Purchase Price shall be reduced by an amount equal to any
     unpaid deductible amount under any applicable insurance policy or uninsured amount.

             12.3 Major Damage. In the event of a “major” loss or damage to the Owned Real
     Property, or any portion thereof, Purchaser may terminate this Agreement by written notice to
     Seller. Except as provided in Section 9.3, Purchaser shall have no recourse, claims or causes of
     action against, or right to damages from, Seller or Debtors’ bankruptcy estates in the event of
     termination of the Agreement due to “major” loss or damage. If Purchaser elects to proceed with
     Closing, Seller shall (a) assign to Purchaser all of Seller’s or Debtors’ right, title and interest to
     any claims and proceeds Seller or Debtors may have with respect to any casualty insurance policies
     or condemnation awards relating to the premises in question and (b) the Purchase Price shall be
     reduced by an amount equal to any unpaid deductible amount under any applicable insurance
     policy and any uninsured loss. Purchaser shall have no right to terminate the Agreement due to
     “major” loss or damage to any Purchased Asset other than the Owned Real Property, or any portion
     thereof.

             12.4 Definition of “Major” Loss or Damage. For purposes of Sections 12.2 and 12.3,
     “major” loss or damage refers to the following: (i) loss or damage to the Owned Real Property, or
     any portion thereof, such that the cost of repairing or restoring the premises in question to a
     condition substantially identical to that of the premises in question as of the Execution Date would
     be, in the opinion of an architect selected by Seller and reasonably approved by Purchaser, equal
     to or greater than [DAMAGES AMOUNT ($________)], and (ii) any loss equal to or greater than
     [DAMAGES AMOUNT ($________)] due to a condemnation. If Purchaser does not give notice
     to Seller of Purchaser’s reasons for disapproving an architect within ten (10) business days after
     receipt of notice of the proposed architect, Purchaser shall be deemed to have approved the

                                                      42
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 45 of 50



     architect selected by Seller. Unless mutually agreed in writing by the Parties, the opinion of the
     architect selected pursuant to this Section 12.4 shall control the determination of whether any loss
     or damage qualifies as a “major” loss or damage for purposes of Sections 12.2 and 12.3.

                                          ARTICLE XIII
                                    MISCELLANEOUS PROVISIONS

             13.1 Further Assurances and Cooperation. Each Party shall execute, acknowledge and
     deliver to the other Party any and all other assignments, consents, approvals, conveyances,
     assurances, documents and instruments reasonably requested by such Party at any time and shall
     take any and all other actions reasonably requested by such Party at any time for the purpose of
     obtaining Bankruptcy Court approval of this Agreement, consummating the transactions
     hereunder, and fulfilling such Party’s obligations hereunder. After consummation of the
     transactions contemplated in this Agreement, the Parties agree to cooperate with each other and
     take such further actions as may be necessary or appropriate to effectuate, carry out and comply
     with all of the terms of this Agreement, the documents referred to in this Agreement and the
     transactions contemplated hereby.

              13.2 Successors and Assigns. All of the terms and provisions of this Agreement shall be
     binding upon and shall inure to the benefit of and be enforceable by the respective successors and
     permitted assigns of the Parties. No Party hereto may assign any of its rights or delegate any of its
     duties under this Agreement without the prior written consent of the other Parties; provided,
     however, (a) Purchaser may assign this Agreement to an entity or entities controlling, controlled
     by or under common control with Purchaser (such entity, a “Purchaser Assignee”) without the
     prior written consent of Seller, so long as the Purchaser Assignee assumes the obligations of
     Purchaser under and agrees to be bound by all terms of this Agreement, and (b) Purchaser may
     take title to some or all of the Purchased Assets through a Purchaser Assignee, so long as Purchaser
     notifies Seller of any intention to assign to or take title of any Purchased Assets through a Purchaser
     Assignee no less than three (3) business days prior to the Closing Date (including the name and
     signature block of the proposed transferee). Purchaser’s assignment of this Agreement or any of
     its rights or obligation hereunder shall not relieve Purchaser of its obligations under this Agreement
     prior to or following the Closing Date, unless expressly agreed in writing by Seller.

             13.3 Governing Law; Venue. This Agreement shall be construed, performed, and
     enforced in accordance with, and governed by, the laws of the State of Missouri (without giving
     effect to the principles of conflicts of laws thereof), except to the extent that the laws of such State
     are superseded by the Bankruptcy Code or other applicable federal law. For so long as Seller is
     subject to the jurisdiction of the Bankruptcy Court, the Parties irrevocably elect, as the sole forum
     for the adjudication of any matters arising under or in connection with the Agreement, the
     exclusive jurisdiction of the Bankruptcy Court. The Parties hereby consent to the jurisdiction of
     the Bankruptcy Court and waive their right to challenge any proceeding involving or relating to
     this Agreement on the basis of lack of jurisdiction over the Person or forum non conveniens and,
     to the extent necessary, consent to the Bankruptcy Court entering any final orders, judgments or
     decrees necessary to resolve any matter pending before the Bankruptcy Court arising out of or
     related to this Agreement or the transactions contemplated by this Agreement.




                                                       43
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 46 of 50



            13.4 Amendments. This Agreement may not be amended other than by written
     instrument signed by all of the Parties.

             13.5 Exhibits, Schedules and Disclosure Schedule. The Disclosure Schedule and all
     exhibits and schedules referred to in this Agreement shall be attached hereto and are incorporated
     by reference herein. From the Execution Date until the Closing, the Parties agree that Seller may
     update the Disclosure Schedule, as necessary, upon written notice to Purchaser; provided,
     however, that the applicable representation and warranty shall not be deemed amended by such
     updated Disclosure Schedule. Any matter disclosed in this Agreement or in the Disclosure
     Schedule with reference to any Section of this Agreement shall be deemed a disclosure in respect
     of all sections as to which it is reasonably apparent that such disclosure should also apply. The
     headings, if any, of the individual sections of the Disclosure Schedule are provided for
     convenience only and are not intended to affect the construction or interpretation of this
     Agreement. The Disclosure Schedule is arranged in sections and paragraphs corresponding to the
     numbered and lettered sections and paragraphs of this Agreement merely for convenience.

             13.6 Notices. Any notice, demand, letter or other communication required, permitted, or
     desired to be given hereunder shall be delivered via (a) electronic mail and (b) personal delivery,
     overnight courier, or United States mail, with postage prepaid thereon, certified or registered mail,
     return receipt requested, addressed as follows:

            If to Seller:           Carol L. Fox, Chapter 11 Trustee
                                    200 E. Broward Blvd., Ste. 1010
                                    Fort Lauderdale, FL 33301
                                    cfox@glassratner.com

            With a copy to:         Elizabeth A. Green
                                    Tiffany Payne Geyer
                                    Jimmy D. Parrish
                                    BakerHostetler LLP
                                    200 S. Orange Ave., Ste. 2300
                                    Orlando, FL 32801-3432
                                    egreen@bakerlaw.com
                                    tpaynegeyer@bakerlaw.com
                                    jparrish@bakerlaw.com

            If to Purchaser:        THE THIRD FRIDAY TOTAL RETURN FUND, L.P.

                                    85 North Congress Avenue

                                    Delray Beach, FL 33445

                                    Attention: Michael Lewitt

            With a copy to:         Bradley S. Shraiberg, Attorney at Law

                                    2385 NW Executive Center Drive


                                                      44
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 47 of 50



                                    Suite 300

             Boca Raton, FL 33431

     The failure to deliver a copy of any notice, demand, letter or other communication upon the Party
     and, if any, the related “copy” recipient shall render the delivery ineffective. Any Party may
     change, remove or replace any recipient designated under this Section 13.6 through the provision
     of written notice on the other Party in accordance with the provisions of this section, which notice
     shall be effective one (1) business day following receipt by the other Party.

             13.7 Headings. The section and other headings contained in this Agreement and in the
     Disclosure Schedule, exhibits and schedules to this Agreement are included for the purpose of
     convenient reference only and shall not restrict, amplify, modify or otherwise affect in any way
     the meaning or interpretation of this Agreement or the Disclosure Schedule, exhibits and schedules
     hereto.

             13.8 Joint Authorship. This Agreement shall be construed according to its fair meaning
     and as if authored by all Parties hereto.

            13.9 Gender and Number; Construction. All references to the neuter gender shall include
     the feminine or masculine gender and vice versa, where applicable, and all references to the
     singular shall include the plural and vice versa, where applicable. Unless otherwise expressly
     provided, the word “including” followed by a listing does not limit the preceding words or terms
     and shall mean “including, without limitation.” The words “herein,” “hereof” and “hereunder” and
     words of similar import refer to this Agreement as a whole and not to any particular provision of
     this Agreement. References to a “party”, unless the context otherwise requires, means a Party to
     this Agreement and includes references to such Party’s successors and permitted assigns; and
     references to a “third party” means a person that is not a Party to this Agreement.

             13.10 Third Party Beneficiary. None of the provisions contained in this Agreement are
     intended by the Parties, nor shall they be deemed, to confer any benefit on any person not a Party
     to this Agreement.

            13.11 Expenses and Attorneys’ Fees. Except as otherwise provided in this Agreement,
     each Party shall bear and pay its own costs and expenses relating to the preparation of this
     Agreement and to the transactions contemplated by, or the performance of or compliance with any
     condition or covenant set forth in, this Agreement, including, without limitation, the disbursements
     and fees of their respective attorneys, accountants, advisors, agents and other representatives,
     whether or not the transactions contemplated hereby are consummated.

            13.12 Counterparts. This Agreement may be executed in any number of counterparts,
     each of which shall be deemed an original, but all of which together shall constitute one and the
     same Agreement, binding on all of the Parties hereto. The Parties agree that facsimile or electronic
     .PDF copies of signatures shall be deemed originals for all purposes hereof and that a Party may
     produce such copies, without the need to produce original signatures, to prove the existence of this
     Agreement.



                                                     45
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 48 of 50



            13.13 Entire Agreement. This Agreement, the Disclosure Schedule, the exhibits and
     schedules, and the documents referred to in this Agreement contain the entire understanding
     between the Parties with respect to the transactions contemplated hereby and supersede all prior
     or contemporaneous agreements, understandings, representations and statements, oral or written,
     between the Parties on the subject matter hereof (the “Superseded Agreements”), which
     Superseded Agreements shall be of no further force or effect.

             13.14 No Waiver. Any term, covenant or condition of this Agreement may be waived at
     any time by the Party which is entitled to the benefit thereof but only by a written notice signed by
     the Party expressly waiving such term or condition. The waiver of any term, covenant or condition
     shall not be construed (a) as a waiver of any other term, covenant or condition of this Agreement
     or (b) as a waiver of any subsequent breach of the same term, covenant or condition.

             13.15 Severability. With the exception of Sections __________________, if any term,
     provision, condition or covenant of this Agreement or the application thereof to any Party or
     circumstance is held to be illegal, invalid or unenforceable under any present or future law, and if
     the rights or obligations of Seller or Purchaser under this Agreement will not be materially and
     adversely affected thereby, (a) such provision will be fully severable, (b) this Agreement will be
     construed and enforced as if such illegal, invalid or unenforceable provision had never comprised
     a part hereof, (c) the remaining provisions of this Agreement will remain in full force and effect
     and will not be affected by the illegal, invalid or unenforceable provision or by its severance here
     from, and (d) in lieu of such illegal, invalid or unenforceable provision, there will be added
     automatically as a part of this Agreement a legal, valid and enforceable provision as similar in
     terms to such illegal, invalid or unenforceable provision as may be possible.

             13.16 Time is of the Essence. Time is of the essence for all dates and time periods set
     forth in this Agreement and each performance called for in this Agreement.

             13.17 Like Kind Exchange. If either Seller or Purchaser wishes to enter into a like-kind
     exchange (either simultaneous with Closing or deferred) with respect to the Owned Real Property
     under Section 1031 of the Internal Revenue Code (“Exchange”), the other party shall cooperate
     in all reasonable respects to effectuate the Exchange, including the execution of documents;
     provided the cooperating party shall incur no liability or expense related to the Exchange. The
     exchanging Party shall be responsible for all agreements, documents and escrow instructions and
     no substitution of or assignment to another Party to effectuate such exchange shall release any
     other party from its obligations, warranties or obligations under this Agreement or from liability.

                                    [SIGNATURE PAGE TO FOLLOW]




                                                      46
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 49 of 50



             IN WITNESS WHEREOF, this Agreement has been entered into as of this 10th day of
     July, 2020.

                                             PURCHASER:

                                             The Third Friday Total Return Fund, L.P.



                                               By: Third Friday GP, LLC, a Delaware
                                              limited liability company




                                                  By:
                                              Name:       Michael Lewitt
                                              Title:      Manager
                                              Date:

                                             SELLER:

                                             Carol L. Fox, as Chapter 11 Trustee of St.
                                             Alexius Properties, LLC, St. Alexius Hospital
                                             Corporation # 1, and Success Healthcare 2, LLC



                                             Signature:
                                             Name:        Carol L. Fox
                                             Title:       Chapter 11 Trustee of St. Alexius
                                                          Properties, LLC, St. Alexius Hospital
                                                          Corporation # 1, and Success
                                                          Healthcare 2, LLC
                                             Date:


                                             For purposes of Section 1.14:

                                                            Americore Holdings, LLC

                                                           By: ___________________

                                                               Name:

                                                              Title:

                                                              Date:


                                               47
     123113394.3
        Case 19-61608-grs Doc 822-8 Filed 07/28/20 Entered 07/28/20 12:28:34 Desc
Exhibit 8. Asset Purchase Agreement by and among Carol L. Fox as Chapter 11 Tr Page 50 of 50




                                            48
     123113394.3
